 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

CONFUCIUS PLAZA MEDICAL LABORATORY CORP.,

 

PRIDE DIAGNOSTICS LLC,

 

THE MEMBERS OF PRIDE DIAGNOSTICS LLC,

 

AND

 

ProPhase Diagnostics, Inc.

 

DATED AS OF

 

OCTOBER 22, 2020

 

 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I DEFINITIONS 1 Section 1.1   Defined Terms; Cross References
1     ARTICLE II PURCHASE AND SALE 1 Section 2.1   Purchase and Sale of Shares 1
Section 2.2   Purchase Price 1 Section 2.3   Post-Closing Adjustment 1    
ARTICLE III CLOSING 2 Section 3.1   Closing 2 Section 3.2   Conditions to
Obligations of Buyer 2 Section 3.3   Conditions to Obligations of the Seller
Parties 4     ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES 5
Section 4.1   Authorization; Enforceability 5 Section 4.2   Noncontravention 6
Section 4.3   Ownership 6 Section 4.4   Legal Proceedings 6 Section 4.5   No
Broker 7 Section 4.6   Full Disclosure 7     ARTICLE V REPRESENTATIONS AND
WARRANTIES OF THE COMPANY 7 Section 5.1   Organization; Authorization;
Enforceability 7 Section 5.2   Noncontravention 8 Section 5.3   Capitalization;
Subsidiaries 8 Section 5.4   Financial Statements; Books and Records 9 Section
5.5   No Undisclosed Liabilities; Indebtedness and Liens 9 Section 5.6   Absence
of Certain Changes 10 Section 5.7   Material Contracts 11 Section 5.8   Legal
Proceedings 14 Section 5.9   Compliance with Laws 14 Section 5.10 Company
Licenses 14 Section 5.11 Title to and Sufficiency of Assets; Condition of Assets
14 Section 5.12 Real Property 15 Section 5.13 Intellectual Property 15 Section
5.14 Tax Matters 15 Section 5.15 Environmental Matters 18 Section 5.16 Business
Personnel 19 Section 5.17 Labor Matters 19 Section 5.18 Employee Benefit Matters
20 Section 5.19 Insurance Matters 20 Section 5.20 Related Party Transactions;
Potential Conflicts of Interest 21 Section 5.21 Unlawful Payments 21 Section
5.22 Bank Accounts; Powers of Attorney 21 Section 5.23 No Broker 21

 

-ii-

 

 



Section 5.24 Accounts Receivable 21 Section 5.25 Top Customers and Top Suppliers
21 Section 5.26 Full Disclosure 22     ARTICLE VI REPRESENTATIONS AND WARRANTIES
OF BUYER 22 Section 6.1   Organization; Authorization; Enforceability 22 Section
6.2   Noncontravention 22 Section 6.3   Legal Proceedings 23 Section 6.4   No
Broker 23     ARTICLE VII COVENANTS 23 Section 7.1   Public Announcements 23
Section 7.2   Restrictive Covenants 25 Section 7.3   Further Assurances 25
Section 7.4   Release of Claims 25 Section 7.5   Tax Matters 26 Section 7.6
  Conduct of Business Prior to Closing 31 Section 7.7   Approvals and Consents
31 Section 7.8   Notice of Certain Events 31 Section 7.9   Access to Information
31 Section 7.10 Additional Covenants 32     ARTICLE VIII INDEMNIFICATION 32
Section 8.1   Survival 32 Section 8.2   Indemnification by the Seller Parties 32
Section 8.3   Indemnification by Buyer 33 Section 8.4   Indemnification
Procedures 33 Section 8.5   Exclusive Remedy 34 Section 8.6   Additional
Indemnification Provisions 34     ARTICLE IX MISCELLANEOUS 34 Section 9.1
  Termination 34 Section 9.2   Notices 35 Section 9.3   Expenses 35 Section 9.4
  Interpretation 36 Section 9.5   Tables and Headings 36 Section 9.6
  Severability 36 Section 9.7   Entire Agreement 36 Section 9.8   Successors and
Assigns 36 Section 9.9   No Third Party Beneficiaries 37 Section 9.10 Amendment
and Modification; Waiver 37 Section 9.11 Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial 37 Section 9.12 Specific Performance 38
Section 9.13 Seller Party Representative; Power of Attorney 38 Section 9.14
Entire Agreement 39 Section 9.15 Counterparts 39

 

-iii-

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 22, 2020,
is made by and among Confucius Plaza Medical Laboratory Corp., a New York
corporation (the “Company”), Pride Diagnostics LLC (the “Selling Company”),
Nelson Herrera, Arvind Gurnani and Michael Messina (together with the Selling
Company, each a “Seller Party” and collectively, the “Seller Parties”), Arvind
Gurnani, not individually but in the capacity as representative of the Seller
Parties hereunder, and ProPhase Diagnostics, Inc., a Delaware corporation
(“Buyer”).

 

RECITALS

 

A. The Selling Company is the record and beneficial owner of all of the issued
and outstanding shares of all capital stock of the Company (the “Shares”).

 

B. Upon the terms and subject to the conditions set forth in this Agreement, the
Seller Parties desire to sell to Buyer, and Buyer desires to purchase from the
Seller Parties, the Shares.

 

Now, therefore, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Defined Terms; Cross References. Each of the defined terms used
and/or referenced in this Agreement are set forth on Schedule 1.1.

 

ARTICLE II
PURCHASE AND SALE

 

Section 2.1 Purchase and Sale of Shares. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Buyer shall purchase and
acquire from the Selling Company, and the Selling Company shall sell, assign,
transfer, convey, and deliver to Buyer, all of the Shares, free and clear of any
and all Liens other than restrictions on transfer imposed by applicable
securities Laws. 

 

Section 2.2 Purchase Price. Subject to adjustment pursuant to Section 2.3, the
aggregate purchase price for the Shares will be Two Million Five Hundred
Thousand Dollars ($2,500,000), minus any outstanding Indebtedness of the Company
as of the Closing, minus any Transaction Expenses owed and unpaid by the Company
as of the Closing, plus any cash in the Company’s bank account (as adjusted, the
“Purchase Price”) 

 

Section 2.3 Post-Closing Adjustment. As of the Closing, the Company does not
have any accounts payable or knowledge of any accounts payable that may arise.
The parties shall cooperate in good faith to reconcile any and all of the
Company’s accounts payable and receivable that have arisen due to operations of
the Company prior to the Closing by November 1, 2021. In the event that, after
taking into account the deductions of Indebtedness and Transaction Expenses
pursuant to Section 2.2, the reconciled accounts payable and receivable figures
show an excess, then such excess shall be considered an increase to the Purchase
Price and distributed pursuant to this Agreement; provided, however, that if the
reconciled accounts payable and receivable figures show a deficit, then such
deficit shall be considered a deduction to the Purchase Price and deducted prior
to Buyer making any payments to the Seller Parties pursuant to this section.  

 

 

 

 

ARTICLE III

CLOSING

 

Section 3.1 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the Contemplated Transactions (the “Closing”) will take place
remotely via the exchange of executed documents and other deliverables by the
parties no later than two (2) Business Days after the last of the conditions set
forth in Section 3.2 through Section 3.3 have been satisfied or waived (other
than closing deliveries which, by their nature, are to be satisfied on the date
of Closing) (the “Closing Date”). The Closing will be deemed effective as of
12:01 a.m. Eastern Time on the Closing Date (the “Effective Time”). All
documents delivered and actions taken at the Closing shall be deemed to have
been delivered or taken simultaneously at the Effective Time.

 

Section 3.2 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) no Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Law or order which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof;

 

(b) the representations and warranties of the Seller Parties and the Company
contained in this Agreement and Ancillary Agreements and any certificate or
other writing delivered pursuant hereto shall be true and correct in all
respects on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects);

 

(c) each Seller Party and the Company shall have duly performed and complied in
all material respects with all agreements, covenants and conditions required by
this Agreement and each of the Ancillary Agreements to be performed or complied
with by it prior to or on the Closing Date;

 

(d) Buyer is satisfied, in its sole discretion, that the Company and Seller
Parties, as applicable, meet all requisite auditability standards applicable to
Buyer and/or in connection with an acquisition of this type made by Buyer,

 

(e) no Action shall have been commenced against Buyer, the Seller Parties or the
Company, which would prevent the Closing and there exists no injunction or
restraining order by any Governmental Authority that restrains or prohibits any
of the Contemplated Transactions;

 

-2-

 

 

(f) no event or circumstance has occurred that, individually or in the
aggregate, with or without the lapse of time, could reasonably be expected to
result in a material adverse effect on the Company or Business; and

 

(g) the Seller Parties shall deliver, or cause to be delivered, the following:

 

(i) the original stock certificate(s) evidencing the Shares, together with
assignments separate from certificate or other transfer documents executed by
the Seller Parties relating to the Shares, in form and substance reasonably
satisfactory to Buyer;

 

(ii) a certificate of good standing for the Company issued as of a date that is
no more than five (5) Business Days before the Closing Date by the Secretary of
State of the State of New York, New Jersey and each other jurisdiction listed on
Schedule 5.1(a);

 

(iii) a copy of the Company’s articles of incorporation, including all
amendments thereto, certified as of a date that is no more than five (5)
Business Days before the Closing Date by the Secretary of State of the State of
New York;

 

(iv) a certificate by an officer of the Company, dated the Closing Date, in form
and substance reasonably satisfactory to Buyer, certifying (i) the Company’s
Organizational Documents in effect as of the Closing Date, (ii) the resolutions
duly adopted by the board of directors of the Company and shareholders of the
Company authorizing and approving the execution, delivery, and performance of
this Agreement and each Ancillary Agreement to which the Company is a party and
the consummation of the Contemplated Transactions, which resolutions shall have
been certified as true, correct, and in full force and effect without
rescission, revocation, or amendment as of the Closing Date; (iii) the
incumbency and signatures of the officers of the Company authorized to execute
and deliver this Agreement and each Ancillary Agreement to which the Company is
a party and (iv) that each of the conditions set forth in Sections 3.2(b) and
(c) have been satisfied;

 

(v) a resignation and release effective as of the Closing of the officers and
directors of the Company identified by the Buyer prior to the Closing Date, duly
executed by each such officer and director;

 

(vi) the minute books, stock ledgers and registers, and other corporate records
of the Company;

 

(vii) a properly completed and executed IRS Form W-9 from each Seller Party and
a certificate, in form and substance reasonably satisfactory to Buyer, as to the
non-foreign status of each Seller Party pursuant to Treasury Regulation
1.1445-2(b)(2), duly executed by such Seller Party;

 

(viii) the consents, waivers and approvals required to be obtained by the Seller
Parties and/or the Company with respect to the consummation of the Contemplated
Transactions that are set forth on Schedule 3.2(g)(viii), each in form and
substance reasonably satisfactory to Buyer;

 

-3-

 

 

(ix) the Ancillary Agreements, duly executed by the parties thereto other than
the Buyer;

 

(x) assignment and/or a new lease in favor of the Company for the Leased Real
Property, duly executed by the landlord;

 

(xi) employment agreements, consulting agreements, and/or offer letters with
those certain employees and/or consultants that have working relationships with
the Seller Parties and perform services for the Company and its Business, each
of which to Buyer’s satisfaction and duly executed by such employees and/or
consultants, and

 

(xii) such other certificates, documents, or instruments as Buyer may reasonably
request.

 

Section 3.3 Conditions to Obligations of the Seller Parties. The obligations of
the Seller Parties to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or their waiver, at or prior to the Closing,
of each of the following conditions:

 

(a) no Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Law or order which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof;

 

(b) the representations and warranties of the Buyer contained in this Agreement
and Ancillary Agreements and any certificate or other writing delivered pursuant
hereto shall be true and correct in all respects on and as of the date hereof
and on and as of the Closing Date with the same effect as though made at and as
of such date (except those representations and warranties that address matters
only as of a specified date, the accuracy of which shall be determined as of
that specified date in all respects);

 

(c) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the Ancillary Agreements to be performed or complied with by it prior to or on
the Closing Date;

 

(d) no Action shall have been commenced against Buyer, the Seller Parties or the
Company, which would prevent the Closing and there exists no injunction or
restraining order by any Governmental Authority that restrains or prohibits any
of the Contemplated Transactions; and

 

(e) the Buyer shall deliver, or cause to be delivered, the following

 

(i) to the Seller Party Representative, a certificate of good standing for Buyer
issued as of a date that is no more than five (5) Business Days before the
Closing Date by the Secretary of State of the State of Delaware;

 

(ii) to the Seller Party Representative, a certificate of an officer of Buyer,
dated the Closing Date, in form and substance reasonably satisfactory to the
Seller Party Representative, certifying (i) the resolutions duly adopted by the
board of managers (or other equivalent governing body) of Buyer authorizing and
approving the execution, delivery, and performance of this Agreement and each
Ancillary Agreement to which Buyer is a party and the consummation of the
Contemplated Transactions, which resolutions shall have been certified as true,
correct, and in full force and effect without rescission, revocation, or
amendment as of the Closing Date; (ii) the incumbency and signatures of the
officers of Buyer authorized to execute and deliver this Agreement and each
Ancillary Agreement to which Buyer is a part and (iii) that each of the
conditions set forth in Sections 3.3(b) and (c) have been satisfied;

 

-4-

 

 

(iii) pay to each payee of Company Transaction Expenses and each holder of
Indebtedness of the Company, any outstanding amounts owed as of the Closing in
order to fully satisfy such obligations; and

 

(iv) to the Seller Parties, in accordance with their respective Pro Rata
Percentages, the Purchase Price, by wire transfer of immediately available funds
to the account or accounts specified in writing at least five (5) Business Days
prior to the Closing Date.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

 

As a condition and material inducement to Buyer’s willingness to enter into this
Agreement and each Ancillary Agreements to which it is a party and to consummate
the Contemplated Transactions, each Seller Party hereby jointly and severally
represents and warrants to Buyer as follows:

 

Section 4.1 Authorization; Enforceability.

 

(a) Such Seller Party has the requisite right, power, and authority to execute
and deliver this Agreement and each Ancillary Agreement to which such Seller
Party is a party, to perform such Seller Party’s obligations hereunder and
thereunder, and to consummate the Contemplated Transactions.

 

(b) This Agreement and each Ancillary Agreement to which such Seller Party is a
party has been duly and validly executed and delivered by such Seller Party, and
(assuming due authorization, execution, and delivery by Buyer and each of the
other parties thereto) this Agreement constitutes, and each such Ancillary
Agreement (assuming due authorization, execution, and delivery by the other
parties thereto) constitutes, the legal, valid, and binding obligation of such
Seller Party, enforceable against such Seller Party in accordance with their
respective terms, subject to the Enforceability Exceptions. The execution,
delivery, and performance of this Agreement and each Ancillary Agreement and the
consummation of the Contemplated Transactions have been duly and validly
authorized by all requisite action, and no other proceedings on such Seller
Party’s part are necessary to authorize the execution, delivery, or performance
of this Agreement or such Ancillary Agreements.

 

-5-

 

 

Section 4.2 Noncontravention.

 

(a) The execution, delivery, and performance by such Seller Party of this
Agreement and each Ancillary Agreement to which such Seller Party is a party,
and the consummation by such Seller Party of the Contemplated Transactions, do
not and will not (i) contravene, conflict with, violate, or result in a breach
of any Law; (ii) subject to the matters referred to on Schedule 4.2(b), require
any consent of, notice or payment to, or other action by any Person under,
contravene, conflict with, violate, result in a breach of the terms, conditions
or provisions of, constitute a default (or an event that with or without notice
or lapse of time or both would become a default) under, or give rise to any
rights of acceleration, amendment, termination or cancellation, or to a loss of
any rights under, any Contract or License to which such Seller Party is a party
or by which such Seller Party or any of such Seller Party’s assets or properties
is bound; or (iii) result in the creation or imposition of any Lien upon any of
the Shares or other assets of such Seller Party.

 

(b) Except as set forth on Schedule 4.2(b), no consent, approval, or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Authority or any other Person is required to be obtained, made, or
given by such Seller Party as a result of or in connection with such Seller
Party’s execution, delivery, and performance of this Agreement or any Ancillary
Agreement to which such Seller Party is a party or consummation of the
Contemplated Transactions.

 

Section 4.3 Ownership.

 

(a) The Selling Company is the record and beneficial owner of, and has good and
valid title to, all of the Shares set forth opposite its name on Schedule
4.3(a), free and clear of any and all Liens other than restrictions on transfer
imposed under applicable securities laws. Schedule 4.3(a) also sets forth such
Seller Party’s Pro Rata Percentage. At the Closing, the Selling Company will
transfer and deliver to Buyer good and valid title to the Shares, free and clear
of any and all Liens other than restrictions on transfer imposed under
applicable securities laws. The Selling Company is not a party to or otherwise
bound by any Contract that limits, restricts, or pertains to such Seller Party’s
right to transfer the Shares set forth opposite its name on Schedule 4.3(a) to
Buyer pursuant to this Agreement.

 

(b) Schedule 4.3(b) sets forth (i) each Equity Security held by such Seller
Party in any private company that has any operations that are competitive with
the Business, or which are a reasonable extension of the business currently
conducted by the Company or proposed to be conducted by the Company as of the
Closing (each, a “Specified Entity”), (ii) the percentage of the issued and
outstanding Equity Securities of any such Specified Entity that is held by such
Seller Party, and (iii) a reasonably detailed description of the business
conducted by any such Specified Entity.

 

Section 4.4 Legal Proceedings. There is no Action pending or, to the knowledge
of such Seller Party, threatened against, or affecting such Seller Party that,
if determined or resolved adversely to such Seller Party, would adversely affect
such Seller Party’s ability to perform such Seller Party’s obligations hereunder
or under any Ancillary Agreement to which such Seller Party is a party, or to
timely consummate the Contemplated Transactions. Such Seller Party is not
subject to or otherwise bound by any order, injunction, judgment, settlement, or
decree that prohibits or limits the conduct of the Business or the ownership or
use of the Shares held by such Seller Party or any of the assets or properties
of the Company.

 

-6-

 

 

Section 4.5 No Broker. No broker, finder, investment banker, or other
intermediary is entitled or has claimed to be entitled to any fee or commission
in connection with the Contemplated Transactions based upon arrangements made by
or on behalf of such Seller Party.

 

Section 4.6 Full Disclosure. No representation or warranty by such Seller Party
in this Agreement and no statement contained in the Schedules to this Agreement
or any certificate or other document furnished to or to be furnished to Buyer
pursuant to this Agreement contains any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements contained
therein, in light of the circumstances in which that are made, not misleading.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As a condition and material inducement to Buyer’s willingness to enter into this
Agreement and to enter into each Ancillary Agreement to which it is a party and
to consummate the Contemplated Transactions, the Company and the Seller Parties
hereby jointly and severally represent and warrant to Buyer as follows:

 

Section 5.1 Organization; Authorization; Enforceability.

 

(a) The Company (i) is a corporation duly incorporated, validly existing, and in
good standing under the laws of the State of New York; (ii) has the requisite
corporate power and authority and possesses all Licenses necessary to own,
lease, or otherwise hold its assets and properties and to carry on its business
as currently conducted; and (iii) is duly qualified or licensed to do business
and is in good standing as a foreign corporation in each jurisdiction set forth
on Schedule 5.1(a), which are the only jurisdictions in which the ownership,
leasing, or holding of its assets and properties or the conduct of its business
makes such qualification or licensing necessary under applicable Law.

 

(b) The Company has made available to Buyer a true, complete and correct copy of
(i) the Company’s Organizational Documents, each as amended to date, and (ii)
the minutes of all meetings of and other corporate actions taken by the
shareholders, board of directors and committees of the board of directors or
similar governing bodies of the Company during the past five (5) years. The
Company is not in breach of or default under any provision of its Organizational
Documents. Schedule 5.1(b) sets forth a correct and complete list of the
officers, directors, managers and similar functionaries of the Company.

 

(c) The execution, delivery, and performance by the Company of this Agreement
and each Ancillary Agreement to which the Company is a party and the
consummation by the Company of the Contemplated Transactions are within the
Company’s corporate powers and have been duly and validly authorized and
approved by all necessary corporate action on the part of the Company.

 

-7-

 

 

(d) This Agreement and each Ancillary Agreement to which the Company is a party
has been duly and validly executed and delivered by the Company, and this
Agreement (assuming due authorization, execution, and delivery by the Buyer) and
each such Ancillary Agreement (assuming due authorization, execution, and
delivery by the other parties thereto) constitute the legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
their respective terms, subject to the Enforceability Exceptions.

 

Section 5.2 Noncontravention.

 

(a) The execution, delivery, and performance by the Company of this Agreement
and each Ancillary Agreement to which the Company is a party, and the
consummation by the Seller Parties and the Company of the Contemplated
Transactions, do not and will not (i) contravene, conflict with, violate, or
result in a breach of any provision of the Company’s Organizational Documents;
(ii) contravene, conflict with, violate, or result in a breach of any Law; (iii)
subject to the matters referred to on Schedule 5.2(b), require any consent of,
notice or payment to, or other action by any Person under, contravene conflict
with, violate, result in a breach of the terms, conditions or provisions of,
constitute a default (or an event that with or without notice or lapse of time
or both would become a default) under, or give rise to any rights of
acceleration, amendment, termination or cancellation, or to a loss of any rights
under, any Contract or License to which the Company is a party or by which the
Company or any of its assets or properties is bound; or (iv) result in the
creation or imposition of any Lien upon any of the Shares or any of the assets
or properties of the Company.

 

(b) Except as set forth on Schedule 5.2(b), no consent, approval, or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Authority or any other Person is required to be obtained, made, or
given by the Company as a result of or in connection with the Company’s and the
Seller Parties’ execution, delivery, and performance of this Agreement or any
Ancillary Agreement to which the Company or any Seller Party is a party or the
consummation of the Contemplated Transactions.

 

Section 5.3 Capitalization; Subsidiaries.

 

(a) Schedule 5.3(a) sets forth (i) the number of authorized Equity Securities of
the Company, and (ii) the number of issued and outstanding Equity Securities of
the Company and the holders thereof, all of which are owned collectively by the
Seller Parties and constitute the Shares. All of the Shares (A) have been duly
authorized, (B) are validly issued, fully paid, and non-assessable, (C) were
issued in compliance with or pursuant to an exemption from all applicable
federal and state securities laws, (D) were not issued in violation of any
preemptive rights or any purchase option, call option, right of first refusal,
or offer or other similar right, and (E) are owned beneficially and of record by
the Seller Parties as set forth on Schedule 4.3(a), free and clear of all Liens
other than restrictions on transfer imposed by applicable securities laws. At
the Closing, the Seller Parties will transfer and deliver to Buyer good and
valid title to the Shares, free and clear of any and all Liens other than
restrictions on transfer imposed by applicable securities laws. Except for the
Shares, there are no Equity Securities of the Company issued, outstanding, or
reserved for issuance.

 

-8-

 

 

(b) The Company does not have any subsidiaries and does not own or hold the
right to acquire any Equity Securities of, or otherwise have any ownership
interest in, any other Person.

 

Section 5.4 Financial Statements; Books and Records. Attached to Schedule 5.4
are true, correct, and complete copies of: (i) the balance sheet of the Company
as of December 31, 2019 (the “Most Recent Fiscal Year End”), December 31, 2018
and December 31, 2017, and the related statements of income and comprehensive
income, changes in stockholders’ equity, and cash flows for the fiscal years
then ended (collectively, the “Reviewed Financial Statements”); and (ii) the
balance sheet of the Company as of September 30, 2020, (the “Latest Balance
Sheet Date”, and such balance sheet, the “Latest Balance Sheet”) and the related
statements of income and comprehensive income, changes in stockholders’ equity,
and cash flows for the nine (9)-month period then ended (collectively, the
“Interim Financial Statements”). The Reviewed Financial Statements and the
Interim Financial Statements are herein collectively referred to as the
“Financial Statements”. Each of the Financial Statements was prepared on the
basis of and in accordance with the books and records of the Company kept in the
Ordinary Course, and fairly presents in all material respects the financial
condition of the Company as of its respective date and the results of operations
and cash flows of the Company for the periods related thereto, in each case
using the same accounting methods, policies, practices, and procedures, with
consistent classifications, judgments, and estimation methodology, as were used
in the preparation of the Reviewed Financial Statements for the Most Recent
Fiscal Year End, except in the case of the Interim Financial Statements for the
absence of footnote disclosures and year-end adjustments, none of which would be
material, individually or in the aggregate. The accounting practices of the
Company have been consistently applied for all periods represented by the
Financial Statements. The Company’s books and records are complete and correct
and accurately reflect all of the assets, Liabilities, transactions, and results
of operations of the Business, and the Financial Statements have been prepared
and presented based upon and in conformity therewith.

 

Section 5.5 No Undisclosed Liabilities; Indebtedness and Liens.

 

(a) The Company does not have any Liabilities, other than (i) Liabilities
reflected or accrued for on the face of the Latest Balance Sheet and (ii)
Liabilities similar in nature and amount to those reflected or accrued for on
the face of the Latest Balance Sheet that have been incurred in the Ordinary
Course.

 

(b) As of the Closing, (i) the Company does not have any Indebtedness, (ii) the
Company does not guarantee any Indebtedness of any Person, (iii) there are no
Liens on the Shares (other than restrictions on transfers imposed under
applicable securities laws), and (iv) there are no Liens (other than Permitted
Liens) on, or outstanding payments owed with respect to, the assets and
properties of the Company.

 



-9-

 

 

Section 5.6 Absence of Certain Changes. Since the Most Recent Fiscal Year End,
the Company has conducted its business and operations in the Ordinary Course and
there has not been any event, occurrence, fact, development, condition, or
change that has had, or could reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the Company and/or Business. Without
limiting the generality of the foregoing, since the Most Recent Fiscal Year End,
other than as set forth on Schedule 5.6, the Company has not:

 

(a) sold, leased, transferred, or assigned any of its assets, tangible or
intangible, other than in the Ordinary Course;

 

(b) accelerated, terminated, modified, or canceled any Contract (or series of
related Contracts);

 

(c) canceled, compromised, waived, or released any debt, right, or claim (or
series of related rights and claims);

 

(d) experienced any damage, destruction, or loss to its property in excess of
$20,000 in the aggregate (whether or not covered by insurance);

 

(e) created or suffered to exist any Lien (other than Permitted Liens) upon any
of its assets, tangible or intangible;

 

(f) entered into, amended, or modified in any respect (beyond any amendments and
modifications reflected in true and complete copies of such Employee Benefit
Plans delivered to Buyer) any Employee Benefit Plan, or announced or otherwise
committed to any such entry, amendment, or modification;

 

(g) entered into any employment agreement or collective bargaining agreement,
made any general wage or salary increase or granted any increase in excess of
$10,000 in the salary of any employee of the Company or paid or committed to pay
any bonus to any officer or employee, or announced or otherwise committed to any
such entry, increase, or payment;

 

(h) changed the manner in which the Business has been conducted, including
collection of accounts receivable, purchases of raw materials, and other
inventory, payment of accounts payable and changes in the payment terms of any
Top Customer or Top Supplier;

 

(i) changed the accounting principles, methods, or practices or any change in
the depreciation or amortization policies or rates;

 

(j) terminated, received written notice of termination of, materially reduced,
or received written notice of a material reduction in, the relationship with any
Top Customer or Top Supplier;

 

(k) incurred, assumed, or guaranteed any Indebtedness, except unsecured current
obligations and Liabilities incurred in the Ordinary Course;

 

-10-

 

 

(l) (i) made, rescinded, revoked, or changed any election in respect of Taxes,
(ii) adopted or changed any accounting method in respect of Taxes, (iii) signed
or entered into any closing agreement or settlement, (iv) settled any claim or
assessment in respect of Taxes, (v) acted or omitted to act where such action or
omission to act could reasonably be expected to have the effect of increasing
any present or future Liability for any Tax or decreasing any present or future
Tax benefit for the Company or Buyer or their respective Affiliates, (vi)
consented to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes, or (vii) filed any amended Tax Returns
or surrendered any right to claim a refund offset or other reduction in
liability;

 

(m) acquired by merger or consolidation with, or by purchase of a material
portion of the assets, capital stock or other Equity Securities of, or by any
other manner, any business or any Person or any division thereof;

 

(n) amended or otherwise change the Organizational Documents of the Company;

 

(o) made any loans, advances, or investments to or in any Person;

 

(p) adopted a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization, or other reorganization;

 

(q) delayed or postponed the payment of any accounts payable when due (other
than amounts contested in good faith), or accelerated the collection of or
failed to use commercially reasonable efforts to collect any accounts receivable
when due; or

 

(r) committed (orally or in writing) to any of the foregoing.

 

Section 5.7 Material Contracts.

 

(a) Except as set forth on Schedule 5.7(a), the Company is not a party to or
otherwise bound by any of the following Contracts (collectively, the “Material
Contracts”):

 

(i) any lease or sublease of real property or personal property;

 

(ii) any Contract for capital expenditures or the purchase of goods, services,
materials, supplies, or equipment providing for either (A) annual payments by
the Company in excess of $10,000 or (B) aggregate payments by the Company in
excess of $20,000;

 

(iii) any Contract relating to the sharing of commissions or fees, rebating, or
any other similar arrangement;

 

(iv) any Contract granting any Person “most favored nation” status or
“exclusivity” or similar rights;

 

(v) any Contract granting any Person a right of first refusal, right of first
offer, or other preferential right to purchase or acquire any of the Company’s
Equity Securities, assets, properties, or business of the Company;

 

-11-

 

 

(vi) any Contract for any partnership, joint venture, strategic alliance, or
other similar arrangement;

 

(vii) any Contract requiring the Company to make any advance, loan, extension of
credit, or capital contribution to, or other investment in, any Person;

 

(viii) any Contract with any Governmental Authority;

 

(ix) any Contract relating to the acquisition or divestiture of any business or
assets (whether by merger, sale of Equity Securities, sale of assets, or
otherwise), including any Contract pursuant to which the Company is, or may
become, obligated to pay any amount in respect of an “earn-out” or other form of
deferred or contingent consideration;

 

(x) any Contract (A) relating to the incurrence, assumption, or guarantee of any
Indebtedness (including all loan agreements, notes, bonds, debentures,
indentures, or guarantees) or (B) creating or granting a Lien (other than
Permitted Liens) on any of the assets or properties of the Company or any of the
Shares;

 

(xi) any agreement with any officer, manager, individual employee, consultant,
independent contractor, or other Person that (A) describes any terms or
conditions of employment or engagement of such Person, including any employment
agreement, retention agreement, severance agreement, compensation agreement,
change of control agreement, consulting agreement, and independent contractor
agreement, (B) imposes upon any officer, manager, individual employee,
consultant, independent contractor, or other Person any obligation with respect
to the assignment of inventions or the nondisclosure or confidentiality of
proprietary or confidential information or trade secrets, or (C) restricts the
activities of any officer, manager, individual employee, consultant, independent
contractor, or other Person during or after his or her employment or engagement
by the Company, including any agreement that restricts any such Person’s ability
to compete with any Person, provide services to any Person, solicit any Person’s
employees, or solicit any Person’s actual or prospective customers, suppliers or
vendors;

 

(xii) any Contract between the Company, on the one hand, and any of its
Affiliates, any of the Seller Parties or any of their respective Affiliates, on
the other hand;

 

(xiii) any Contract regarding confidentiality or nondisclosure entered into
outside the Ordinary Course;

 

(xiv) any Contract relating to any Intellectual Property Rights, other than
standard end-user license agreements for “off-the-shelf” software that is
generally commercially available for an annual fee of less than $10,000;

 

(xv) any Contract that limits or purports to limit the ability of the Company
(or would limit the ability of Buyer after the Closing) (A) to engage in any
line of business, (B) to compete with any Person, (C) to operate in any
geographic area, (D) to solicit or accept business from the clients or
prospective clients of any Person, or (E) to solicit for employment or hire any
Person;

 

-12-

 

 

(xvi) any Contract providing for or relating to the settlement or compromise of
any Action by or against the Company in excess of $10,000;

 

(xvii) any Contract under which the work by the Company is not yet complete, or
under which the Company otherwise has ongoing material obligations;

 

(xviii) any collective bargaining agreement, labor contract, or other agreement
or understanding with any labor organization or labor union;

 

(xix) any Contract to which the Company is a party which is capable of being
terminated by the other party upon the occurrence of any of the Contemplated
Transactions;

 

(xx) any Contract which involves payment by any party of amounts determined by
reference to fluctuations in any retail prices or other index or in the rate of
exchange for any currency;

 

(xxi) any Contract with any Top Customer or Top Supplier;

 

(xxii) any Contract requiring indemnification of another Person;

 

(xxiii) any Contract whereby the Company is obligated to pay royalties or
license fees to another Person;

 

(xxiv) any Contract or group of related Contracts with the same party (or group
of related parties) either (A) requiring payments after the date hereof to or by
the Company of more than $20,000 or (B) not terminable by the Company on thirty
(30) days’ or less notice and without the payment of any penalty by, or any
other material consequence to, the Company; and

 

(xxv) any other Contract of a type that is not covered by the other clauses of
this Section 5.7(a) that (A) is material to the operation of the Business or the
absence of which would have a material adverse effect on the Company and/or
Business or (B) is not terminable on not more than thirty (30) days’ notice and
without the payment of any penalty by, or any other material consequence to, the
Company.

 

(b) The Company has made available to Buyer a true, complete, and correct copy
of each Material Contract, including all amendments thereto.

 

(c) Each Material Contract (i) is a legal, valid, and binding obligation of the
Company and, to the knowledge of the Company, the other parties thereto, (ii) is
in full force and effect in accordance with its terms and (iii) will continue in
full force and effect without penalty or other adverse consequence upon
consummation of the Contemplated Transactions, subject to obtaining the consents
and approvals, giving the notices, or taking the other actions referred to on
Schedule 5.2(b). Neither the Company nor, to the knowledge of the Company, any
other party to a Material Contract is in material breach of or material default
under, or has provided or received any notice alleging any material breach of or
material default under, any Material Contract. No event has occurred that (with
or without notice, lapse of time, or both) would constitute a material breach of
or material default under any Material Contract by the Company or, to the
knowledge of the Company, by any other party thereto. None of the counterparties
to any Material Contract has notified the Company or any of the Seller Parties
that it intends to terminate, cancel, or not renew such Material Contract.

 

-13-

 

 

Section 5.8 Legal Proceedings. Since January 1, 2017, there have been no Actions
involving the Company, any of the Company’s Equity Securities, or the Business
and no such Actions are currently pending or have been threatened. The Company
is not subject to or otherwise bound by any order, injunction, judgment,
settlement, or decree that prohibits or limits the conduct of the Business or
the ownership or use of any of the assets or properties of the Company nor is
there any claim or other Action pending or threatened with respect thereto.

 

Section 5.9 Compliance with Laws. The Company and the conduct of the Business
are in compliance with all, and have not in the past five (5) years violated
any, applicable Law. Neither the Company nor any Seller Party has received any
notice or other communication from any Governmental Authority or other Person
alleging or asserting any such violation. The Company is not subject (and has
not, within the five (5)-year period ending on the Closing Date, been subject)
to any adverse inspection, finding of deficiency, finding of non-compliance,
compelled recall, investigation, penalty, fine, sanction, assessment, audit,
request for corrective or remedial action, or other compliance or enforcement
action by any Governmental Authority, in each case, relating to the assets,
products or services provided by the Company or conduct of the Business.

 

Section 5.10 Company Licenses. The Company holds or possesses, and is in
compliance with, and has timely sought the renewal of, all Licenses required for
the lawful conduct of the Business as currently conducted (the “Company
Licenses”). Schedule 5.10 sets forth a true, complete, and correct list of all
such Company Licenses, including with respect to each the type of license, the
license number, the jurisdiction issuing such license, and the expiration date
of such license. Except as set forth on Schedule 5.10: (a) each Company License
is valid and in full force and effect; (b) neither the Company nor any Seller
Party has received any notice or other communication alleging, or is in, any
breach of or default under any Company License; and (c) the consummation of the
Contemplated Transactions will not result in the termination or impairment of
any of the Company Licenses. 

 

Section 5.11 Title to and Sufficiency of Assets; Condition of Assets.

 

(a) The Company has good, valid, and marketable title to, or in the case of
leased assets and properties a valid leasehold interest in, to all of the
personal property and assets reflected on the Latest Balance Sheet or acquired
by it after the Latest Balance Sheet Date, except for (i) assets which have been
sold since the Latest Balance Sheet Date in the Ordinary Course for fair
consideration and (ii) Permitted Liens. There is no Contract granting any Person
or recognizing with respect to any Person any ownership or vesting right in, or
any right of first refusal, right of first offer, or other preferential right to
purchase, any of the assets or properties of the Company or any portion thereof
or interest therein. Except as set forth on Schedule 5.11(a), none of the Seller
Parties or any employees, officers, managers, directors, or independent
contractors of the Company, nor any of their respective Affiliates owns any
rights in any assets, tangible or intangible, which are used in the operation of
the Business.

 

-14-

 



 



(b) The personal property and assets shown on the Latest Balance Sheet or
acquired after the Latest Balance Sheet Date, the lease rights under the leases
of personal property, and the Intellectual Property owned or used by the Company
under valid license, constitute all the assets and services used by the Company
in operating the Business as it is currently operated by the Company, and all
such assets are located at a Leased Real Property location. Such assets will
enable Buyer to operate the Business after the Closing in the same manner as
operated by the Company immediately prior to the Closing.

 

(c) All of the Company’s equipment and other tangible personal property and
assets are in good condition and repair, except for ordinary wear and tear not
caused by neglect, and are useable in the Ordinary Course and have been properly
maintained and serviced. There is no machinery or equipment which is reasonably
expected to require replacement in the twelve (12)-month period following the
Closing Date. Schedule 5.11(c) sets forth a list of all real and tangible
personal property owned or leased by the Company and/or used in the Business as
well as any other assets owned or leased by the Company and/or used in the
Business along with the date acquired and amount of payments left on any lease
(as applicable).

 

Section 5.12 Real Property.

 

(a) The Company does not, nor has it ever, owned any parcel of real property.

 

(b) The Company is a party to only that certain real estate lease with respect
to the leasing of the premises located at 42 Throckmorton Lane, Old Bridge, New
Jersey 08857 (the “Leased Real Property”).

 

Section 5.13 Intellectual Property.

 

(a) The Company owns all right, title, and interest in and to, or is licensed or
otherwise possesses legally enforceable rights to use, all Intellectual Property
Rights used in or necessary for the conduct of the Business (collectively, the
“Business Intellectual Property”) in each case free and clear of all Liens other
than Permitted Liens. The consummation of the Contemplated Transactions will not
result in the termination or impairment of the Business Intellectual Property.

 

(b) The conduct of the Business and the use of the Business Intellectual
Property do not infringe, misappropriate, or otherwise violate any Intellectual
Property Rights of any third party.

 

Section 5.14 Tax Matters. Except as set forth on Schedule 5.14:

 

(a) The Company has timely filed (after giving effect to any extensions
obtained) all Tax Returns required to be filed by or with respect to it. All
such Tax Returns are true, correct, and complete in all material respects, and
all Taxes owed by or with respect to the Company (whether or not shown on any
such Tax Returns) have been paid. The Company is not currently the beneficiary
of any extension of time within which to file any Tax Return.

 

-15-

 

 



(b) The Company has established reserves that are adequate for the payments of
all Taxes not yet due and payable. Since the Most Recent Fiscal Year End, the
Company has not incurred any Liability for Taxes other than in the Ordinary
Course.

 

(c) No claim has ever been made by any Taxing Authority in a jurisdiction where
the Company does not file Tax Returns that it is or may be subject to taxation
in that jurisdiction.

 

(d) The Seller Parties have delivered to Buyer or made available, true, correct,
and complete copies of all income and other material Tax Returns, ruling
requests, private letter rulings, closing agreements, settlement agreements, and
statements of deficiencies sent or received by the Company with respect to
taxable periods ending on or after December 31, 2017.

 

(e) All estimated Taxes required to be paid by or with respect to the Company
have been paid to the proper Governmental Authority.

 

(f) The Company has timely withheld and paid over to the appropriate Taxing
Authority all Taxes which it is required to withhold from amounts paid or owing
to any employee, shareholders, creditor, holder of securities, or other third
party, and has complied with all information reporting (including IRS Form 1099)
and backup withholding requirements, including maintenance of required records
with respect thereto.

 

(g) There are no Liens relating or attributable to Taxes encumbering (and no
Taxing Authority has threatened to encumber) the assets of the Company, except
for Permitted Liens. There are no Liens relating or attributable to Taxes
encumbering (and no Taxing Authority has threatened to encumber) the Shares.

 

(h) No claim or proceeding is pending or, to the knowledge of the Company,
threatened against or with respect to the Company in respect of any Tax. There
are no unsatisfied Liabilities for Taxes with respect to any written notice of
deficiency or similar document received by the Company with respect to any Tax
other than Liabilities for Taxes asserted under any such notice of deficiency or
similar document which are being contested in good faith by the Company and with
respect to which adequate reserves for payment have been established (and for
which a reasonably detailed description of each such Liability has been provided
on Schedule 5.14).

 

(i) The Company has not waived any statute of limitations for the period of
assessment or collection of Taxes, or agreed to or requested any extension of
time for the period with respect to a Tax assessment or deficiency, which period
(after giving effect to such extension or waiver) has not yet expired.

 

(j) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any period ending after
the Closing Date as a result of any: (i) change in method of accounting for any
period beginning on or prior to the Closing Date pursuant to 481 of the Code (or
any similar provision of state, local, or foreign Law); (ii) use of an improper
method of accounting for a taxable period ending on or prior to the Closing
Date; (iii) “closing agreement” as described in 7121 of the Code (or any similar
provision of state, local, or foreign Law) executed on or prior to the Closing
Date; (iv) intercompany transactions or excess loss accounts described in
Treasury Regulation 1.1502-13, or 1.1502-19; (v) installment sale or open
transaction disposition made on or prior to the Closing Date; (vi) prepaid
income received or accrued on or prior to the Closing Date; or (vii) method of
accounting that defers the recognition of income to any period ending after the
Closing Date, or modification or forgiveness of any Indebtedness made on or
prior to the Closing Date.

 

-16-

 



 

(k) The Company (i) is not a party to, is not bound by, and has no obligation
under, any Tax Sharing Agreement, and (ii) has no potential liability or
obligation (for Taxes or otherwise) to any Person as a result of, or pursuant
to, any such Tax Sharing Agreement.

 

(l) The Company (i) is not a party to, is not bound by, and has no obligation
under, any closing or similar agreement, Tax abatement or similar agreement, or
any other agreements with any Taxing Authority with respect to any period for
which the statute of limitations has not expired and (ii) has no potential
liability or obligation (for Taxes or otherwise) to any Person as a result of,
or pursuant to, any such agreement.

 

(m) The Company has no liability for the Taxes of any Person under Treasury
Regulation 1.1502-6 (or any similar provision of state, local or foreign Law),
as a transferee, successor or as a result of similar liability, operation of
Law, by contract (including any Tax Sharing Agreement), or otherwise. The
Company has not been included in any “consolidated”, “unitary”, “combined”, or
similar Tax Return provided for under the United States or any non-U.S.
jurisdiction or any state.

 

(n) The Company has not (i) taken a reporting position on a Tax Return that, if
not sustained, could be reasonably likely to give rise to a penalty for
substantial understatement of federal income Tax under 6662 of the Code (or any
similar provision of state, local, or foreign law), (ii) entered into any
transaction identified as a (A) “listed transaction,” within the meaning of
Treasury Regulations Sections 1.6011-4(b)(2), (B) a “transaction of interest,”
within the meaning of Treasury Regulations 1.6011-4(b)(6), or (C) any
transaction that is “substantially similar” (within the meaning of Treasury
Regulations 1.6011-4(c)(4)) to a “listed transaction” or “transaction of
interest,” or (iii) entered into any other transaction that required or will
require the filing of an IRS Form 8886.

 

(o) The Company has not received any letter ruling from the IRS (or any
comparable ruling from any other Taxing Authority).

 

(p) The Company has not distributed stock of another Person, or had its stock
distributed by another Person in a transaction intended or purported to be
governed, in whole or in part, by 355 of the Code or 361 of the Code.

 

(q) The Company is and has been validly electing S corporation within the
meaning of Section 1361 and 1362 of the Code for purposes of applicable federal
and state income Tax Laws since its inception. The Company will not be liable
for any Tax under Section 1374 of the Code in connection with the transactions
contemplated herein. The Company has not in the past five (5) years (i) acquired
assets from another corporation in a transaction in which the Company’s Tax
basis for the acquired assets was determined, in whole or in part, by reference
to the Tax basis of the acquired assets (or any other property) in the hands of
the transferor or (ii) acquired the stock of any corporation that is a qualified
subchapter S subsidiary.

 

-17-

 

 



(r) The Company is not a party to any Contract, arrangement, or plan that has
resulted or could result, separately or in the aggregate, in the payment of (i)
any “excess parachute payment” within the meaning of 280G of the Code (or any
corresponding provision of state, local, or non-U.S. tax law) or (ii) any amount
that will not be fully deductible as a result of 162(m) of the Code (or any
corresponding provision of state, local, or non-U.S. tax law).

 

Section 5.15 Environmental Matters. The Company currently conducts, and has
conducted, the Business in compliance in with all applicable Environmental Laws.
There are no permits under applicable Environmental Laws required for the
Business. There are no underground storage tanks operated or formerly operated
by the Company at any of the Leased Real Property locations, and no underground
storage tanks are otherwise present at the Leased Real Property location for
which the Company has any responsibility or Liability under applicable
Environmental Laws. Neither the Company nor any of the Seller Parties has
received any notice or other communication from any Person alleging that the
Company is not in compliance with or has any Liability under any applicable
Environmental Law or demanding payment, contribution, indemnification, remedial
action, removal action, financial assurance or any other action or inaction with
respect to any actual or alleged environmental damage, condition or event or
injury to persons, property or natural resources. The Company has not generated,
manufactured, sold, handled, treated, recycled, stored, transported, disposed
of, arranged for the disposal of, released, or placed any Hazardous Material in
a manner which could reasonably be expected to give rise to material liabilities
to the Company under Environmental Laws. There is no Remedial Action pending or,
to the knowledge of the Company, threatened against the Company. There has not
been any Release or threatened Release of any Hazardous Materials by the Company
on, upon, under, into, or from any of the Leased Real Property locations or any
property currently owned, leased, or occupied or previously owned, leased, or
occupied by the Company, and, to the knowledge of the Company, there are no
Hazardous Materials on, upon, under, into, or from any of the Leased Real
Property locations or any property currently owned, leased, or occupied or
previously owned, leased, or occupied by the Company which require Remedial
Action. There has been no Release of Hazardous Materials for which the Company
could have any Liability under any applicable Environmental Laws at any real
property formerly owned, operated, or leased by the Company. The Company has not
agreed to assume any actual or potential Liability under any Environmental Laws
of any other Person. The Company has provided Buyer with access to true and
correct copies of all material reports, investigations, audits, and inspections
in possession, custody or control of the Company pertaining or relating to
Hazardous Material in connection with any real property now or previously owned,
leased or occupied by the Company. The Company has not received any written
notice that any property now or previously owned, operated or leased by the
Company is listed or is proposed for listing on the National Priorities List
pursuant to CERCLA, the Comprehensive Environmental Response, Compensation and
Liability Information System List, any registry of contaminated land sites or on
any similar state or foreign list of sites requiring investigation or cleanup,
and no Lien (other than Permitted Liens) has been filed against either the
personal or real property of the Company under Environmental Law. The Company is
not aware of any current or proposed requirements under Environmental Law which
would require material capital expenditures in the next twelve (12) months which
are not shown on the Latest Balance Sheet.

 

-18-

 

 



Section 5.16 Business Personnel.

 

(a) Schedule 5.16(a) sets forth a true, complete, and correct list of the
following information with respect to each current Business Personnel: (i) name;
(ii) title or position held; (iii) date of hire; (iv) total length of employment
or service, including any prior service credit that would affect the calculation
of years of service for any purpose; (v) classification as exempt or non-exempt;
(vi) status as full- or part-time; (vii) work location; (viii) current annual
compensation (including base salary, commissions, and deferred compensation);
(ix) accrued bonus, if any, as of the date hereof; and (x) accrued but unused
vacation and other paid-time-off entitlements as of the date hereof. Each of the
Business Personnel is employed by the Company.

 

(b) Each Business Personnel is an “at-will” employee or an independent
contractor whose employment or engagement, respectively, may be terminated at
any time without advance notice by or liability to the Company. Each Business
Personnel is, and at all times in the past five (5) years has been, properly
classified as an employee or non-employee and as “exempt” or “non-exempt” for
all purposes (including with respect to eligibility for minimum wage and
overtime under the Fair Labor Standards Act and for purposes of taxation and tax
reporting and under the Employee Benefit Plans). All employees classified as
non-exempt under the Fair Labor Standards Act and any applicable state and local
wage and hour Laws at all times in the past five (5) years have been fully and
properly paid all overtime due under such Laws. Except as set forth on Schedule
5.16(b), (i) none of the Business Personnel is on a paid or unpaid medical,
disability, family, or other leave of absence; and (ii) none of the Business
Personnel has given notice of termination of his or her employment or
engagement, or has indicated to the Company an intention to terminate his or her
employment or engagement within the nine (9) -month period prior to the Closing
Date.

 

(c) All salaries, wages, commissions, bonuses, vacation pay, withholdings,
remittances, and other Liabilities related to the employment or engagement of
the Business Personnel that are accrued or due to be paid on or before the
Closing Date will be fully paid as of the Effective Time.

 

(d) The Company has not, within the past five (5) years, received any “cease and
desist” letter or similar communication alleging that any Business Personnel is,
and to the knowledge of the Company no Business Personnel is, performing any job
duties or engaging in other activities on behalf of the Company that would
violate any employment, non-competition, non-solicitation, non-disclosure, or
other similar agreement between such individual and any former employer or any
Law.

 

Section 5.17 Labor Matters.

 

(a) The Company is, and for the past five (5) years has been, in compliance in
all respects with all Laws relating to employment and employment practices,
including any Employee Benefit Plans, the terms and conditions of employment,
termination of employment, hiring practices and procedures, immigration and
employment verification matters, workplace health and safety, workers’
compensation, human rights, discrimination, retaliation, and harassment,
applicable leave Laws, wages and hours (including minimum wage and overtime
payments), and worker classification. No current executive of the Company has
been the subject of any complaint of sexual harassment, sexual assault, or
sexual discrimination during his or her tenure at the Company.

 

-19-

 





 

(b) The Company has never been nor is currently a party to or otherwise bound by
any collective bargaining agreement or other agreement with a labor union or
equivalent organization, and there is no organizational campaign or other effort
to cause a labor union or equivalent organization to be recognized or certified
as a representative on behalf of the Business Personnel in dealing with the
Company. There is no pending or, to the knowledge of the Company, threatened
labor strike, labor dispute, or work stoppage involving the Business Personnel.

 

(c) The Company has fully complied with all applicable Laws, including but not
limited to all applicable federal, state, and local statutes, regulations, and
orders related to employee leave, workplace safety, and employee accommodations,
related to, or in response to, COVID-19. Additionally, the Company has complied
with all social distancing guidelines and other recommendations applicable to
employers promulgated by all applicable healthcare and regulatory authorities,
including but not limited to the Centers for Disease Control and Prevention,
related to COVID-19.

 

Section 5.18 Employee Benefit Matters.

 

(a) Schedule 5.18(a) sets forth a true, complete, and correct list of all
Employee Benefit Plans. With respect to each Employee Benefit Plan, the Company
has made available to Buyer true, complete, and correct copies of all documents,
reports, statements and correspondence related thereto.

 

(b) Each Employee Benefit Plan has been established, maintained, administered,
and funded in compliance with, and complies with, its terms and all applicable
Laws (including ERISA and the Code) in all respects, and there has not been any
notice issued by any Governmental Authority questioning or challenging such
compliance. The Company has timely paid or made all contributions,
distributions, reimbursements, and premium payments required under or with
respect to each Employee Benefit Plan, including accruing in the Ordinary Course
of the Company for any incurred but not reported liabilities for all periods
ending on or before the Closing Date.

 

Section 5.19 Insurance Matters. Schedule 5.19 accurately and completely sets
forth all material information relating to each insurance policy (including
policies providing property, casualty, liability, and workers’ compensation
coverage and bond and surety arrangements) to which the Company is a party, a
named insured, or otherwise the beneficiary of coverage. With respect to each
such insurance policy: (i) the policy is legal, valid, binding, enforceable, and
in full force and effect; (ii) the policy will continue to be legal, valid,
binding, enforceable, and in full force and effect on identical terms
immediately following the consummation of the Contemplated Transactions; (iii)
neither the Company nor, to the knowledge of the Company, any other party to the
policy is in breach or default of, and no event has occurred which, with notice
or the lapse of time, or both, would constitute such a breach or default of or
permit any termination or modification of or acceleration under, the policy; and
(iv) no party to the policy has repudiated any provision thereof.

 

-20-

 





 

Section 5.20 Related Party Transactions; Potential Conflicts of Interest. Except
for the agreements with Synergy Medical Laboratory set forth on Schedule 5.20,
the Company has no Contracts or other arrangements with any Affiliate of the
Company or any Related Party.

 

Section 5.21 Unlawful Payments. No payments of either cash or other
consideration have been made to any Person by the Company or any Seller Party or
any Related Party or on behalf of the Company or any Seller Party by any
Representative or equityholder of the Company or any other Person, that were
unlawful under any applicable Law.

 

Section 5.22 Bank Accounts; Powers of Attorney. Schedule 5.22 sets forth a true,
complete, and correct list of the following information with respect to the
Company: (a) all bank accounts and safe deposit boxes of the Company and all
persons authorized to sign or otherwise act with respect thereto as of the date
hereof; and (b) all persons holding a general or special power of attorney
granted by the Company and a true, complete, and correct copy thereof.

 

Section 5.23 No Broker. No broker, finder, investment banker, or other
intermediary is entitled or has claimed to be entitled to any fee or commission
in connection with the Contemplated Transactions based upon arrangements made by
or on behalf of the Company.

 

Section 5.24 Accounts Receivable. All accounts receivable of the Company are
valid receivables, collectible (net of any reserve set forth on the face of the
Latest Balance Sheet), and represent arm’s length transactions in the Ordinary
Course. The Company has not pre-billed any customers and has not received notice
of any, and to the knowledge of the Company, there is no, contest, claim, or
right of set-off, other than returns in the Ordinary Course, relating to the
amount or validity of any such account receivable. Each of the accounts
receivable (subject to any reserve set forth on the face of the Latest Balance
Sheet) either has been or will be collected in full, without any setoff, within
ninety (90) days after the day on which it first becomes due and payable.

 

Section 5.25 Top Customers and Top Suppliers.

 

(a) Schedule 5.25(a) sets forth a true, correct, and complete list of the top
ten (10) customers of the Company (by revenue received by the Company during
each of the twelve (12)-month periods ending December 31, 2017, December 31,
2018 and December 31, 2019 and during the nine (9)-month period ending September
30, 2020) (the “Top Customers”), together with the revenue received from the Top
Customers during such periods. No Top Customer has canceled, terminated, or
otherwise materially reduced (on a year-over-year basis) its relationship with
the Company, and no Top Customer has advised the Company of any intention to do
so. There are no pending or, to the knowledge of the Company, threatened
disputes with or by any Top Customer.

 

(b) Schedule 5.25(b) sets forth a true, correct, and complete list of the top
ten (10) suppliers of the Company (by amounts paid by the Company during each of
the twelve (12)-month periods ending December 31, 2017, December 31, 2018 and
December 31, 2019 and during the nine (9)-month period ending September 30,
2020) (the “Top Suppliers”), together with the amounts paid to the Top Suppliers
during such periods. No Top Supplier has canceled, terminated, or otherwise
materially reduced (on a year-over-year basis) its relationship with the
Company, and no Top Supplier has advised the Company of any intention to do so.
There are no pending or, to the knowledge of the Company, threatened disputes
with or by any Top Supplier.

 

-21-

 



 

Section 5.26 Full Disclosure. No representation or warranty by the Company or by
any Seller Party in this Agreement and no statement contained in the Schedules
to this Agreement or any certificate or other document furnished or to be
furnished to Buyer pursuant to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER

 

As a condition and material inducement to the Seller Parties’ willingness to
enter into this Agreement and consummate the Contemplated Transactions, Buyer
represents and warrants to the Seller Parties as follows:

 

Section 6.1 Organization; Authorization; Enforceability.

 

(a) Buyer is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware. The execution, delivery, and
performance by Buyer of this Agreement and each Ancillary Agreement to which
Buyer is a party and the consummation by Buyer of the Contemplated Transactions
are within Buyer’s corporate powers and have been duly and validly authorized
and approved by all necessary corporate action on the part of Buyer.

 

(b) This Agreement and each Ancillary Agreement to which Buyer is a party have
been duly and validly executed and delivered by Buyer, and this Agreement
(assuming due authorization, execution, and delivery by the Seller Parties and
Company) and each such Ancillary Agreement (assuming due authorization,
execution, and delivery by the other parties thereto) constitute the legal,
valid, and binding obligation of Buyer, enforceable against Buyer in accordance
with their respective terms, subject to the Enforceability Exceptions.

 

Section 6.2 Noncontravention.

 

(a) The execution, delivery, and performance by Buyer of this Agreement and each
Ancillary Agreement to which Buyer is a party, and the consummation by Buyer of
the Contemplated Transactions, do not and will not: (i) contravene, conflict
with, violate, or result in a breach of any provision of Buyer’s Organizational
Documents; (ii) contravene, conflict with, violate, or result in a breach of any
Law applicable to Buyer; or (iii) require any consent of, notice or payment to
any Person under any material Contract to which Buyer is a party, other than, in
the case of the foregoing clauses, any such items that have not had and would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Buyer’s ability to perform its obligations hereunder or to
timely consummate the Contemplated Transactions.

 

-22-

 

 



(b) No consent, approval or authorization of, or registration, declaration, or
filing with, or notice to, any Governmental Authority or any other Person is
required to be obtained, made or given by Buyer as a result of or in connection
with its execution, delivery, and performance of this Agreement or its
consummation of the Contemplated Transactions, other than any items the failure
of which to obtain, make or give would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Buyer’s ability
to perform its obligations hereunder or to timely consummate the Contemplated
Transactions.

 

Section 6.3 Legal Proceedings. There is no Action pending or, to the knowledge
of Buyer, threatened against or affecting Buyer that, if determined or resolved
adversely to Buyer, would have a material adverse effect on Buyer’s ability to
perform its obligations hereunder or to timely consummate the Contemplated
Transactions.

 

Section 6.4 No Broker. No broker, finder, investment banker, or other
intermediary is entitled or has claimed to be entitled to any fee or commission
in connection with the Contemplated Transactions based upon arrangements made by
or on behalf of Buyer.

 

ARTICLE VII
COVENANTS

 

Section 7.1 Public Announcements. The Seller Parties shall not make, or permit
any Representative or Affiliate of theirs to make, any public statements or
otherwise communicate with any news media, including the issuance of any press
releases, with respect to this Agreement, the Ancillary Agreements or the
Contemplated Transactions without the prior written consent of Buyer (which
consent shall not be unreasonably withheld or delayed), unless otherwise
required by applicable Law, in which case the Seller Parties shall allow Buyer
reasonable time to comment on such release or announcement in advance of such
issuance. Buyer and the Seller Parties acknowledge and agree that, following the
Closing, Buyer, in its sole discretion, may make a customary public announcement
regarding consummation of the transactions contemplated hereby.

 

Section 7.2 Restrictive Covenants. As a condition and material inducement to
Buyer’s willingness to enter into this Agreement and purchase the Shares
hereunder, and to protect the value and goodwill of the Business and the
substantial investment made by Buyer, each of the Seller Parties hereby
covenants and agrees as follows:

 

(a) Non-Solicitation and Non-Hire. Except with respect to soliciting business
from customers and vendors of Synergy Medical Laboratory as of the date hereof,
for a period of twenty-four (24) months immediately following the Closing Date,
no Seller Party will, and each Seller Party will cause its Affiliates not to,
directly or indirectly:

 

(i) solicit the business of any Person who is a customer of the Company, Buyer,
or any of their respective Affiliates with respect to the Business;

 

(ii) cause or induce, or attempt to cause or induce, any customer, supplier,
vendor, licensee, licensor, franchisee, employee, contractor, consultant, or
other business relation of Buyer or any of its Affiliates to cease doing
business with such Person or to deal with any competitor of Buyer or any of its
Affiliates, or in any way interfere with Buyer’s or any of its Affiliates’
relationship with any such Person;

 

-23-

 



 

(iii) cause or induce, or attempt to cause or induce, any customer, supplier,
vendor, licensee, licensor, franchisee, employee, contractor, consultant, or
other business relation of the Company as of, or at any time during the twelve
(12)-month period immediately preceding, the Closing Date, to cease doing
business with the Company, Buyer, or any of their respective Affiliates or to
deal with any competitor of the Company, Buyer, or any of their respective
Affiliates, or in any way interfere with the Company’s, Buyer’s, or any of their
respective Affiliates’ relationship with any such Person; or

 

(iv) solicit, induce, hire, retain, or attempt to hire or retain any employee or
independent contractor of the Company, Buyer, or any of their respective
Affiliates (including any former employee or independent contractor if such
Person was an employee or independent contractor of the Company, Buyer, or any
of its Affiliates within the twelve (12)-month period prior to such
solicitation, inducement, hiring, retention, or attempt to hire or retain), or
in any way interfere with the relationship between the Company, Buyer, or any of
their respective Affiliates and any of such Person’s employees or independent
contractors.

 

(b) Confidentiality. From and after the Closing Date, each of the Seller Parties
shall, and shall cause its Affiliates and, as applicable, their respective
Representatives to, keep confidential and not disclose or use any Confidential
Information, other than to disclose Confidential Information to Buyer.
Notwithstanding the foregoing, if such Seller Party or any of its Affiliates or,
as applicable, any of their respective Representatives (collectively, the
“Disclosing Party”) is requested or required by Law to disclose any Confidential
Information, the Disclosing Party will provide Buyer with notice of such request
or requirement as promptly as practicable (unless prohibited by Law) so that
Buyer may seek a protective order or other appropriate remedy and/or waive
compliance with the foregoing provisions of this Section 7.2(b). The Disclosing
Party will cooperate reasonably with Buyer in connection with Buyer’s efforts to
seek such an order or remedy. If Buyer does not obtain such an order or other
remedy, or waives compliance with the provisions of this Section 7.2(b), the
Disclosing Party will furnish only that portion of the applicable Confidential
Information that is legally required, and will exercise reasonable efforts to
obtain assurance that confidential treatment will be accorded such disclosed
information.

 

(c) Equitable Remedies. Each Seller Party acknowledges and agrees that (i) Buyer
and its Affiliates would suffer irreparable and ongoing damages (including a
significant loss of the value and goodwill of the Shares and of the Business
purchased by Buyer pursuant to this Agreement) in the event that any provision
of this Section 7.2 were not performed in accordance with its terms or otherwise
were breached; and (ii) monetary damages, even if available, alone would not be
an adequate remedy for any such non-performance or breach. Accordingly, each
Seller Party agrees that in the event of any breach or threatened breach of any
provision of this Section 7.2, Buyer shall be entitled, in addition to all other
rights and remedies that it may have existing in its favor at law, in equity, or
otherwise, to obtain injunctive or other equitable relief (including a temporary
restraining order, a preliminary injunction, and a final injunction) to prevent
any such breach or threatened breach and to enforce such provisions
specifically, without the necessity of posting a bond or other security or of
proving actual damages. The prevailing party in any action commenced under this
Section 7.2(c) (whether through a monetary judgment, injunctive relief, or
otherwise) also shall be entitled to recover reasonable attorneys’ fees and
court costs incurred in connection with such action.

 

-24-

 

 



(d) General Acknowledgements. Each Seller Party acknowledges and agrees that (i)
the covenants applicable to such Seller Party set forth in this Section 7.2
constitute a material inducement to Buyer’s willingness to enter into this
Agreement and consummate the Contemplated Transactions and are an integral part
of the Contemplated Transactions; (ii) but for these covenants, Buyer would not
have entered into this Agreement or agreed to acquire the Shares; (iii) in view
of the highly competitive nature of the Business, the business objectives of
Buyer in acquiring the Shares, and the consideration paid for the Shares, each
of the covenants set forth in this Section 7.2 is reasonable with respect to its
scope, geographic area, and duration and is necessary to protect Buyer’s
legitimate business interests (including the value and goodwill of the Business
and the Shares purchased by Buyer pursuant to this Agreement), and (iv) the
Business, and the business engaged in by Buyer and its Affiliates, both have a
nationwide geographic scope.

 

Section 7.3 Further Assurances. At any time and from time to time following the
Closing, at the request of any party hereto and without further consideration,
each party hereto shall execute and deliver, or cause to be executed and
delivered, such further documents and instruments and shall take, or cause to be
taken, such further actions as any other party hereto may reasonably request or
as otherwise may be necessary or desirable to evidence and make effective the
Contemplated Transactions.

 

Section 7.4 Release of Claims.

 

(a) Release. For good and valuable consideration, effective upon the Closing,
each of the Seller Parties, on behalf of itself, himself, or herself and its,
his, or her heirs, executors, administrators, legal representatives, successors,
and assigns (collectively, the “Releasors”), hereby unconditionally and
irrevocably waives, releases, and forever discharges Buyer, the Company, their
respective Affiliates and subsidiaries, each of their respective predecessors,
successors, and assigns, and each of their respective current and former
equityholders, partners, members, directors, managers, officers, employees,
agents and other Representatives (collectively, the “Releasees”) of and from any
and all claims, demands, charges, complaints, obligations, causes of action,
suits, liabilities, indebtedness, sums of money, covenants, agreements,
instruments, contracts (written or oral, express or implied), controversies,
promises, fees, expenses (including attorneys’ fees, costs, and expenses),
damages, and judgments, at law or in equity, in contract or tort, in United
States, state, foreign, or other judicial, administrative, arbitration, or other
proceedings, of any nature whatsoever, known or unknown, suspected or
unsuspected, previously, now or hereafter arising (collectively, the “Claims”),
that the Releasors ever had, now have, or hereafter shall or may have for or by
reason of, or in any way arising out of or relating to, any cause, matter, act,
omission, or thing whatsoever from the beginning of time through and including
the Closing Date, including any Claims arising out of or relating to any Seller
Party’s ownership of any Shares or service as a director, officer, employee,
agent, or other Representative of the Company. Except as expressly set forth in
Section 7.4(b), each of the Seller Parties acknowledges and understands that the
foregoing is a full and final release of all Claims that could have been
asserted in any legal or equitable proceeding against the Releasees, including
any right to recover against the Releasees for any indemnification or
contribution claims made against or paid by the Seller Parties pursuant to
ARTICLE VIII. To the maximum extent permitted by Law, each of the Seller Parties
expressly waives all rights afforded by any statute that limits the effect of a
release with respect to unknown claims in connection with the release expressly
granted by this Section 7.4(a).

 

-25-

 



 

(b) Exceptions. Nothing in Section 7.4(a) shall constitute a release of any
rights or obligations arising under this Agreement or any of the Ancillary
Agreements.

 

(c) No Commencement of Released Claims. Each Releasor further covenants and
agrees, effective upon the Closing Date and to the fullest extent permitted by
Law, not to commence, join, assist, or aid in any manner whatsoever the making
of any claim or the bringing of any Action against the Releasees based upon any
of the Claims that are released pursuant to Section 7.4(a).

 

(d) No Assignment. Each of the Seller Parties, on behalf of itself, himself, or
herself and any Person claiming through such Seller Party, (i) represents and
warrants that neither such Seller Party nor any of such Persons has assigned and
(ii) covenants that neither such Seller Party nor any of such Persons will
assign, to any other Person any Claim or potential Claim released by Section
7.4(a).

 

Section 7.5 Tax Matters.

 

(a) Computation of Liabilities. Whenever it is necessary to determine the
Liability for Taxes for a Straddle Period relating to:

 

(i) Taxes of the Company imposed on a periodic basis (such as real property
Taxes or other ad valorem Taxes), the determination of the Taxes of the Company
for the portion of the Straddle Period ending on and including and the portion
of the Straddle Period beginning and ending after, the Closing Date shall be
calculated by allocating to the periods before and after the Closing Date pro
rata, based on the number of days of the Straddle Period in the period before
and ending on the Closing Date, on the one hand, and the number of days in the
Straddle Period in the period after the Closing Date, on the other hand; and

 

(ii) Taxes of the Company not described in Section 7.5(a)(i) (such as (A) Taxes
based on the income or receipts of the Company for a Straddle Period, (B) Taxes
imposed in connection with any sale or other transfer or assignment of property
(including all sales and use Taxes) for a Straddle Period, and (C) withholding
and employment Taxes relating to a Straddle Period), the determination of the
Taxes of the Company for the portion of the Straddle Period ending on and
including, and the portion of the Straddle Period beginning and ending after,
the Closing Date shall be calculated by assuming that the Straddle Period
consisted of two (2) taxable periods, one (1) which ended at the close of the
Closing Date and the other which began at the beginning of the day following the
Closing Date and items of income, gain, deduction, loss, or credit of the
Company for the Straddle Period shall be allocated between such two (2) taxable
years or periods on a “closing of the books basis” by assuming that the books of
the Company were closed at the close of the Closing Date (and for such purpose,
the taxable period of any partnership or other pass-through entity in which the
Company holds a beneficial interest shall be deemed to terminate at such time).

 

-26-

 



 

(b) Preparation and Filing of Tax Returns.

 

(i) The Seller Party Representative shall, at the Seller Parties’ cost and
expense, (A) prepare, or cause to be prepared all Pre-Closing Period Tax Returns
required to be filed by or on behalf of the Company. All such Pre-Closing Period
Tax Returns shall be prepared and filed in a manner that is consistent with the
prior practice of the Company, except as required by applicable Law. The Seller
Party Representative shall deliver or cause to be delivered drafts of all such
Pre-Closing Period Tax Returns to Buyer for its review at least thirty (30) days
prior to the due date of any such Pre-Closing Period Tax Return; provided,
however, that such drafts of any such Pre-Closing Period Tax Return shall be
subject to Buyer’s review and approval, which shall not be unreasonably
withheld, conditioned, or delayed; and (B) pay all Pre-Closing Taxes due and
payable in respect of all Pre-Closing Period Tax Returns of the Company;
provided, however, that if any Pre-Closing Period Tax Return is due after the
Closing and is to be filed (or caused to be filed) by Buyer, the Seller Parties
shall pay (in immediately available funds) to Buyer the amount of all
Pre-Closing Taxes due and payable with respect of such Pre-Closing Period Tax
Return (determined pursuant to this Section 7.5) no later than three (3)
Business Days prior to the earlier of the date such Pre-Closing Period Tax
Return is filed or the due date of such Pre-Closing Period Tax Return.

 

(ii) Buyer shall, at its expense, prepare and timely file, or cause to be
prepared and timely filed, all Straddle Period Tax Returns required to be filed
by the Company. All Straddle Period Tax Returns shall be prepared and filed in a
manner that is consistent with the prior practice of the Company, except as
required by applicable Law. Buyer shall deliver or cause to be delivered drafts
of all Straddle Period Tax Returns to the Seller Party Representative for its
review at least thirty (30) days prior to the due date of any such Straddle
Period Tax Return and shall notify the Seller Party Representative of Buyer’s
calculation of the Seller Parties’ share of the Taxes of the Company for such
Straddle Period (determined in accordance with Section 7.5(a)); provided,
however, that such drafts of any such Straddle Period Tax Returns and such
calculations of the Seller Parties’ share of the Tax liability for such Straddle
Period (determined in accordance with Section 7.5(a)) shall be subject to the
Seller Party Representative’s review and approval, which approval shall not be
unreasonably withheld, conditioned, or delayed. The Seller Parties shall pay (in
immediately available funds) to Buyer the amount of all Pre-Closing Taxes due
and payable with respect of any such Straddle Period Tax Return (determined
pursuant to this Section 7.5) no later than three (3) Business Days prior to the
earlier of the date such Straddle Period Tax Return is filed or the due date of
such Straddle Period Tax Return.

 

(c) Cooperation and Records Retention. The Seller Parties, the Seller Party
Representative, and Buyer shall (i) each provide the other, and Buyer shall
cause the Company to provide the Seller Parties and the Seller Party
Representative, with such assistance as may be reasonably requested by any of
them in connection with the preparation of any Tax Return, audit, or other
examination by any Taxing Authority or judicial or administrative proceedings
relating to liability for Taxes, (ii) each retain and provide the other, and
Buyer shall cause the Company to retain and provide the Seller Parties and the
Seller Party Representative with, any records or other information that may be
relevant to such Tax Return, audit or examination, proceeding, or determination,
and (iii) each provide the others with any final determination of any such audit
or examination, proceeding, or determination that affects any amount required to
be shown on any Tax Return of the Company for any period. Without limiting the
generality of the foregoing, Buyer shall retain, and shall cause the Company to
retain, and the Seller Parties and the Seller Party Representative shall retain,
until the applicable statutes of limitations (including any extensions) have
expired, copies of all Tax Returns, supporting work schedules and other records
or information that may be relevant to such returns for all Tax periods or
portions thereof ending before or including the Closing Date and shall not
destroy or otherwise dispose of any such records without first providing the
other parties hereto with a reasonable opportunity to review and copy the same.
Each party hereto shall bear its own expenses in complying with the foregoing
provisions.

 

-27-

 



 

(d) Omitted.

 

(e) Tax Proceedings.

 

(i) Buyer shall deliver a written notice to the Seller Party Representative
promptly following any demand, claim, or notice of commencement of a claim,
proposed adjustment, assessment, audit, examination, or other administrative or
court Action with respect to Taxes of the Company for which the Seller Parties
may be liable (each, a “Tax Contest”) and shall describe in reasonable detail
(to the extent known by Buyer) the facts constituting the basis for such Tax
Contest, the nature of the relief sought, and the amount of the claimed Losses
(including Taxes), if any (the “Tax Claim Notice”); provided, however, that the
failure or delay to so notify the Seller Party Representative shall not relieve
the Seller Parties of any obligation or Liability that the Seller Parties may
have to Buyer, except to the extent that the Seller Parties demonstrate that the
Seller Parties are materially and adversely prejudiced thereby.

 

(ii) With respect to Tax Contests for Taxes of the Company for a Pre-Closing
Period, the Seller Party Representative may elect to assume and control the
defense of such Tax Contest by written notice to Buyer within thirty (30) days
after delivery by Buyer to the Seller Party Representative of the Tax Claim
Notice. If the Seller Party Representative elects to assume and control the
defense of such Tax Contest, the Seller Party Representative (A) shall bear its
own costs and expenses, (B) shall be entitled to engage its own counsel, and (C)
may (1) pursue or forego any and all administrative appeals, proceedings,
hearings, and conferences with any Taxing Authority, (2) either pay the Tax
claimed or sue for refund where applicable Law permits such refund suit, or (3)
contest, settle, or compromise the Tax Contest in any permissible manner;
provided, however, that Seller Party Representative shall not settle or
compromise (or take other actions described herein with respect to) any Tax
Contest without the prior written consent of Buyer (such consent not to be
unreasonably withheld, delayed, or conditioned) if such settlement or compromise
could reasonably be expected to adversely affect the Tax Liability of Buyer or
any of its Affiliates (including the Company) for any Tax period ending after
the Closing Date. If the Seller Party Representative elects to assume the
defense of any Tax Contest, the Seller Party Representative shall (x) keep Buyer
reasonably informed of all material developments and events relating to such Tax
Contest (including promptly forwarding copies to Buyer of any related
correspondence, and shall provide Buyer with an opportunity to review and
comment on any material correspondence before the Seller Party Representative
sends such correspondence to any Taxing Authority), (y) consult with Buyer in
connection with the defense or prosecution of any such Tax Contest, and (z)
provide such cooperation and information as Buyer shall reasonably request, and
Buyer shall have the right to participate in (but not control) the defense of
such Tax Contest (including participating in any discussions with the applicable
Tax Authorities regarding such Tax Contests).

 

-28-

 



 

(iii) In connection with any Tax Contest that relates to Taxes of the Company
for a Pre-Closing Period that (A) the Seller Party Representative does not
timely elect to control pursuant to Section 7.5(e)(ii) or (B) the Seller Party
Representative fails to diligently defend, such Tax Contest shall be controlled
by Buyer (and the Seller Parties, jointly and severally, shall reimburse Buyer
for all reasonable costs and expenses incurred by Buyer relating to a Tax
Contest described in this Section 7.5(e)(iii)) and the Seller Parties and the
Seller Party Representative agree to cooperate with Buyer in pursuing such Tax
Contest.

 

(iv) In connection with any Tax Contest for Taxes of the Company for any
Straddle Period, such Tax Contest shall be controlled by Buyer; provided, that
Buyer shall not settle or compromise (or take such other actions described
herein with respect to) any Tax Contest without the prior written consent of the
Seller Party Representative, such consent not to be unreasonably withheld,
conditioned, or delayed. The Buyer shall (x) keep the Seller Party
Representative informed of all material developments and events relating to such
Tax Contest (including promptly forwarding copies to the Seller Party
Representative of any related correspondence and shall provide the Seller Party
Representative with an opportunity to review and comment on any material
correspondence before Buyer sends such correspondence to any Taxing Authority),
(y) consult with the Seller Party Representative in connection with the defense
or prosecution of any such Tax Contest, and (z) provide such cooperation and
information as the Seller Party Representative shall reasonably request, and, at
its own costs and expenses, the Seller Party Representative shall have the right
to participate in (but not control) the defense of such Tax Contest (including
participating in any discussions with the applicable Tax Authorities regarding
such Tax Contests).

 

(v) Notwithstanding anything to the contrary contained in this Agreement, the
procedures for all Tax Contests shall be governed exclusively by this Section
7.5(e) (and not Section 8.4(a)).

 

(f) Withholding. Notwithstanding any other provision in this Agreement to the
contrary, Buyer and the Company shall have the right to deduct and withhold any
required Taxes from any payments to be made hereunder. To the extent that
amounts are so withheld and paid to the appropriate Taxing Authority, such
withheld amounts shall be treated for all purposes of this Agreement as having
been delivered and paid to the applicable recipient of payment in respect of
which such deduction and withholding was made.

 

(g) Adjustments to Purchase Price. The parties hereto agree to treat any amounts
payable after the Closing Date by any Seller Party to Buyer (or by Buyer to any
Seller Party) pursuant to this Agreement as an adjustment to the purchase price
payable hereunder, unless otherwise required by Law or the good faith resolution
of an audit.

 

-29-

 

 



(h) Omitted.

 

(i) Election Pursuant to Section 338 of the Code.

 

(i) At the Buyer’s option, the Company and Seller Parties shall join with the
Buyer in making an election under Code Section 338(h)(10) (and any corresponding
election under state, local and foreign Tax Law) with respect to the purchase
and sale of the Shares hereunder (collectively, a “Code Section 338(h)(10)
Election”). Seller Parties shall include any income, gain, loss, deduction or
other tax item resulting from the Code Section 338(h)(10) Election on their Tax
Returns and the Company’s Tax Returns to the extent required by applicable Law.

 

(ii) In the event that the Code Section 338(h)(10) Election is made in
accordance with the terms herein, the Buyer and the Seller Parties agree that
the Purchase Price payable hereunder and all other capitalizable costs will be
allocated among the assets of the Company for all purposes (including financial
accounting and Tax, to the extent required under the Code) by using the residual
method in a manner consistent Code Sections 1060 and 338 (if applicable) and the
regulations thereunder (the “Allocation”). Consistent with Code Section 1060 and
the regulations thereunder, the Buyer shall prepare the Allocation and shall
submit the Allocation to the Seller Party Representative for review, comment and
approval if the Buyer is contemplating making the Code Section 338(h)(10)
Election. If the Seller Party Representative notifies the Buyer in writing that
the Seller Party Representative is disputing the Allocation within twenty (20)
days following the Seller Party Representative’s receipt of the Allocation, then
the Seller Party Representative and the Buyer shall mutually negotiate the
Allocation in good faith. If the Seller Party Representative fails to notify the
Buyer in writing that the Seller Party Representative is disputing the
Allocation within such twenty (20)-day period, then the Seller Party
Representative and the Seller Parties shall be deemed to have accepted the
Allocation as prepared by the Buyer and such Allocation shall be final, binding
and conclusive on the parties hereto. If the Seller Party Representative
disputes the Allocation in a timely manner as provided in this Section
7.5(i)(ii) and the Seller Party Representative and the Buyer cannot agree on the
Allocation within twenty (20) days following the Buyer’s receipt of the Seller
Party Representative’s written notice of dispute, then either party may submit
the dispute for binding resolution to a nationally or regionally recognized
independent accounting firm mutually acceptable to the Buyer and the Seller
Party Representative (the “Accounting Firm”). All fees and expenses of the
Accounting Firm shall be borne fifty percent (50%) by Buyer and fifty percent
(50%) by the Seller Parties. If the Code Section 338(h)(10) Election is made,
then the Buyer and the Seller Parties shall file all Tax Returns (including
amended returns and claims for refund) and information reports in a manner
consistent with the Allocation.

 

(j) Survival. Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 7.5 shall survive for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation, or
extension thereof) plus sixty (60) days.

 

-30-

 



 

Section 7.6 Conduct of Business Prior to Closing. From the date hereof until the
Closing, except as otherwise provided in this Agreement or consented to in
writing by Buyer, the Seller Parties shall, and shall cause the Company to, (x)
conduct the business of the Company in the ordinary course of business
consistent with past practice; and (y) use reasonable best efforts to maintain
and preserve intact the current organization, business and franchise of the
Company and to preserve the rights, franchises, goodwill and relationships of
its employees, customers, lenders, suppliers, regulators and others having
business relationships with the Company. Without limiting the foregoing, from
the date hereof until the Closing Date, the Seller Parties shall:

 

(a) cause the Company to preserve and properly maintain all of its Licenses;

 

(b) cause the Company to maintain and protect the properties and assets owned,
operated or used by the Company in the same condition as they were on the date
of this Agreement, subject to reasonable wear and tear;

 

(c) not amend, or allow the Company to amend, any Contract; and

 

(d) cause the Company to comply with all applicable Laws.

 

Section 7.7 Approvals and Consents. The Seller Parties shall, and shall cause
the Company to, as promptly as possible, (a) make, or cause or be made, all
filings and submissions required under any Law applicable to such party or any
of its Affiliates and (b) use reasonable best efforts to obtain, or cause to be
obtained, all consents, authorizations, orders and approvals from all
Governmental Authorities that may be or become necessary for its execution and
delivery of this Agreement and the performance of its obligations pursuant to
this Agreement and the Ancillary Agreements. The Seller Parties shall, and shall
cause the Company to, cooperate fully with the Buyer and its Affiliates in
promptly seeking to obtain all such consents, authorizations, orders and
approvals. The parties hereto shall not willfully take any action that will have
the effect of delaying, impairing or impeding the receipt of any required
consents, authorizations, orders and approvals.

 

Section 7.8 Notice of Certain Events. From the date hereof until the Closing,
the Seller Party Representative shall promptly notify Buyer in writing of (a)
any fact, circumstance, event or action the existence, occurrence or taking of
which has had or could reasonably be expected to have a material adverse effect
on the Company or the Business, (b) any notice or other communication from any
Person alleging that a consent may be required in connection with the
Contemplated Transactions, (c) any notice or other communication from any
Governmental Authority, (d) any breach of this Agreement, and (e) any Action
commenced or threatened against the Company or any Seller Party.

 

Section 7.9 Access to Information. From the date hereof until the Closing, the
Seller Parties shall, and shall cause the Company to, (a) afford Buyer and its
Representatives full and free access to and the right to inspect all of the
properties, assets, premises, books and records, Contracts and other documents
and data related to the Company; (b) furnish Buyer and its Representatives with
such financial, operating and other data and information related to the Company
as Buyer or any of its Representatives may reasonably request; and (c) instruct
the Seller Party Representative and the Company to cooperate with Buyer in its
investigation of the Company. No investigation by Buyer or other information
received by Buyer shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by the Company or any Seller
Party in this Agreement.

 

-31-

 



 

Section 7.10 Additional Covenants. In addition to the other terms and conditions
in this Agreement, the Seller Parties shall cooperate with Buyer in good faith
in order to promptly transfer and/or transition the Company’s current medical
waste vendor and payments vendor directly to the Company, each of which are
currently being handled by an entity that is an affiliate of the Company prior
to the Closing.

 

ARTICLE VIII
INDEMNIFICATION

 

Section 8.1 Survival.

 

(a) The representations and warranties of the parties hereto contained in or
made pursuant to this Agreement or in any certificate delivered pursuant hereto
will survive the Closing and continue in full force and effect indefinitely or,
if earlier, until the latest date permitted by applicable Law. All covenants and
agreements that contemplate performance after the date hereof will survive in
accordance with their express terms plus sixty (60) days, and if no time periods
are specified therein, then such covenants and agreements shall survive
indefinitely, the latest date permitted by Law or until satisfaction.

 

(b) Notwithstanding anything in this Section 8.1 to the contrary, (i) if written
notice of a claim for indemnification shall have been given on or prior to the
expiration of the applicable survival period specified herein, the
representations, warranties, covenants, and agreements that are the subject of
such claim will survive (with respect to such claim) until such time as such
claim has been fully and finally resolved; and (ii) any claim for
indemnification based on fraud or intentional misrepresentation will survive the
Closing indefinitely.

 

Section 8.2 Indemnification by the Seller Parties. Subject to the other terms
and conditions of this ARTICLE VIII, each Seller Party, jointly and severally,
shall indemnify each of the Buyer Indemnified Parties against, and shall hold
each of the Buyer Indemnified Parties harmless from and against, any and all
Losses incurred or sustained by, or imposed upon, any of the Buyer Indemnified
Parties based upon, arising out of, with respect to, or by reason of:

 

(a) any inaccuracy in, or breach of, any of the representations or warranties of
such Seller Party contained in ARTICLE IV and ARTICLE V of this Agreement (or
any certificate required to be delivered by such Seller Party in connection
therewith); and

 

(b) any breach or non-fulfillment of any covenant, agreement, or obligation to
be performed by the Company or the Seller Parties contained in this Agreement
(other than a particular Seller Party’s breach of any of such Seller Party’s
covenants contained in Section 7.2 of this Agreement);

 

(c) any and all Pre-Closing Taxes;

 

-32-

 

 

(d) any transferability issues relating to any License or asset used in
connection with the Business;

 

(e) any and all operations of the Company and/or Business prior to the Closing
Date;

 

(f) any and all outstanding Indebtedness of the Company as of the Closing;

 

(g) any and all outstanding Company Transaction Expenses as of the Closing; or

 

(h) any and all issues related to the any of the Seller Parties conditions to
Closing.

 

Section 8.3 Indemnification by Buyer. Subject to the other terms and conditions
of this ARTICLE VIII, Buyer shall indemnify each of the Seller Party Indemnified
Parties against, and shall hold each of the Seller Party Indemnified Parties
harmless from and against, any and all Losses incurred or sustained by, or
imposed upon, any of the Seller Party Indemnified Parties, arising out of, with
respect to, or by reason of:

 

(a) any inaccuracy in, or breach of, any of the representations or warranties of
Buyer contained in this Agreement or any certificate required hereunder to be
delivered at the Closing by Buyer; or

 

(b) any breach or non-fulfillment of any covenant, agreement, or obligation to
be performed by Buyer pursuant to this Agreement.

 

Section 8.4 Indemnification Procedures.

 

(a) Third Party Claims. If any third party shall notify any party hereto (the
“Indemnified Party”) with respect to any matter (a “Third Party Claim”) which
may give rise to a claim by such Indemnified Party for indemnification against
any other party hereto (the “Indemnifying Party”) under this ARTICLE VIII, the
Indemnified Party shall give the Indemnifying Party (or the Seller Party
Representative in the case of an indemnification claim pursuant to Section 8.2)
prompt written notice thereof. The failure to give such prompt written notice
shall not, however, relieve the Indemnifying Party of its indemnification
obligations, except and only to the extent that the Indemnifying Party
demonstrates that the Indemnifying Party’s ability to defend or resolve such
claim is materially and adversely affected thereby. Such written notice by the
Indemnified Party shall describe in reasonable detail (based on information then
available to the Indemnified Party) the Third Party Claim and the estimated
amount, if reasonably practicable, of the Loss that has been or may be sustained
by the Indemnified Party.

 

(b) Direct Claims. If an Indemnified Party has a claim for indemnification
hereunder that does not involve a Third Party Claim (a “Direct Claim”), the
Indemnified Party shall give the Indemnifying Party (or the Seller Party
Representative in the case of an indemnification claim pursuant to Section 8.2)
prompt written notice thereof. The failure to give such prompt written notice
shall not, however, relieve the Indemnifying Party of its indemnification
obligations, except and only to the extent that the Indemnifying Party
demonstrates that the Indemnifying Party’s ability to defend or resolve such
Direct Claim is materially and adversely affected thereby. Such notice by the
Indemnified Party shall describe in reasonable detail (based on information then
available to the Indemnified Party) the Direct Claim and the estimated amount,
if reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party (the “Claimed Amount”). Within thirty (30) days after delivery
of such notice, the Indemnifying Party (or the Seller Party Representative in
the case of an indemnification claim pursuant to Section 8.2) shall deliver to
the Indemnified Party a written response in which the Indemnifying Party (or the
Seller Party Representative in the case of an indemnification claim pursuant to
Section 8.2) shall (i) agree that the Indemnified Party is entitled to receive
all of the Claimed Amount (in which case such response shall be accompanied by a
payment by the Indemnifying Party of the Claimed Amount), (ii) agree that the
Indemnified Party is entitled to receive part, but not all, of the Claimed
Amount (the “Agreed Amount”) (in which case such response shall be accompanied
by payment by the Indemnifying Party of the Agreed Amount), or (iii) in good
faith dispute that the Indemnified Party is entitled to receive any of the
Claimed Amount. If the Indemnifying Party (or the Seller Party Representative in
the case of an indemnification claim pursuant to Section 8.2) timely disputes
the payment of all or part of the Claimed Amount, then the Indemnifying Party
and the Indemnified Party may assert all rights available to such party
hereunder. If the Indemnifying Party does not so respond within the applicable
time period set forth above, the Indemnifying Party shall be deemed to have
accepted such claim and shall pay the Claimed Amount in full.

 

-33-

 

 

Section 8.5 Exclusive Remedy. Except for (a) the remedies of specific
performance or injunctive or other equitable relief or (b) claims for fraud,
intentional misrepresentation or willful misconduct, the indemnification rights
set forth in this ARTICLE VIII shall be the sole and exclusive monetary remedy
of the parties hereto for any claim arising out of this Agreement or the
Contemplated Transactions.

 

Section 8.6 Additional Indemnification Provisions. Each party hereto
acknowledges and agrees that the representations, warranties, covenants, and
agreements in this Agreement are the product of negotiations among the parties
hereto and represent an agreed-upon contractual allocation of risk among the
parties hereto. Each party hereto shall be entitled to rely upon, and shall be
deemed to have relied upon, all of the representations, warranties, covenants,
and agreements of each other party hereto set forth herein (as qualified by the
Schedules hereto), and the rights to indemnification and payment of Losses under
this ARTICLE VIII based on a breach of any of the representations, warranties,
covenants, or agreements set forth in this Agreement (as qualified by the
Schedules hereto) shall not be affected by any investigation conducted (or
capable of being conducted) at any time, or any knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement, by or on behalf of any of the parties hereto with
respect to the accuracy or inaccuracy of or compliance with any such
representations, warranties, covenants, or agreements.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1 Termination. This Agreement may be terminated at any time prior to
the Closing: (a) by mutual written consent of the Buyer and Seller Party
Representative, (b) by Buyer if the conditions set forth in Sections 3.2(a), (b)
or (c) have not been met by the Closing, (c) by the Seller Party Representative
if the conditions set forth in Sections 3.3(a), (b) or (c) have not been met by
the Closing, or (d) by either the Buyer or Seller Party Representative if the
Closing does not occur by October 31, 2020, which may be extended by Buyer for
up to thirty (30) days in Buyer’s sole discretion. In the event of the
termination of this Agreement in accordance with this Section 9.1, this
Agreement shall forthwith become void and there shall be no liability on the
part of any party hereto except (i) with respect to confidentiality obligations
and (ii) that nothing herein shall relieve any party hereto from liability for
any willful breach of any provision of this Agreement.

 

-34-

 

 

Section 9.2 Notices. All notices, requests, consents, claims, demands, waivers,
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third (3rd) day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties hereto at the following addresses (or at such other address for a party
hereto as shall be specified in a notice given in accordance with this Section
9.2):

 

If to Seller Party Representative or any Seller Party:

 

Arvind Guranani

21 Donsen Ln

Scotch Plains NJ 07076

Email: agurnani@synergymedlabs.com

 

If to Buyer:

 

ProPhase Labs, Inc.

621 N. Shady Retreat Road

Doylestown, Pennsylvania 18901

Attention: Ted Karkus, Chief Executive Officer

Email: Karkus@prophaselabs.com

 

with a copy (which will not constitute notice) to:

 

Reed Smith LLP

599 Lexington Ave

New York, NY 10022

E-mail: HKozlov@ReedSmith.com

Facsimile: (212) 521-5450

Attention: Herbert F. Kozlov

 

Section 9.3 Expenses. Except as otherwise expressly set forth herein, each party
hereto shall be responsible for and shall pay all of its own costs and expenses
(including the fees and expenses of its attorneys, accountants, investment
bankers and other advisors) incurred in connection with this Agreement and the
Contemplated Transactions; provided, that the Seller Parties shall be
responsible for and shall pay all of the Company’s Transaction Expenses.

 

-35-

 

 

Section 9.4 Interpretation. For purposes of this Agreement: (a) the definition
of terms herein shall apply equally to the singular and the plural; (b) any
pronoun shall include the corresponding masculine, feminine, and neuter forms;
(c) the words “include”, “includes”, and “including” shall be deemed to be
followed by the words “without limitation”; (d) the word “or” is not exclusive;
(e) the words “herein”, “hereof”, “hereby”, “hereto”, and “hereunder” refer to
this Agreement as a whole; and (f) the words “will” and “shall” have equal force
and effect. Unless the context otherwise requires, references herein: (i) to
Articles, Sections, Schedules, and Exhibits mean the Articles and Sections of,
and Schedules, and Exhibits attached to, this Agreement; (ii) to an agreement,
instrument, or other document means such agreement, instrument, or other
document as amended, supplemented, and modified from time to time to the extent
permitted by the provisions thereof; and (iii) to a Law means such Law as
amended from time to time and includes any successor legislation thereto and any
rules and regulations promulgated thereunder. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event that an ambiguity or a question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of the authorship of any provision of this Agreement.

 

Section 9.5 Tables and Headings. The table of contents, table of defined terms,
and headings set forth in this Agreement are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

Section 9.6 Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in a mutually acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

Section 9.7 Entire Agreement. This Agreement and the Ancillary Agreements
constitute the sole and entire agreement of the parties hereto with respect to
the subject matter contained herein and therein, and supersede all prior and
contemporaneous representations, warranties, understandings and agreements, both
written and oral, with respect to such subject matter in any way. In the event
of any inconsistency between the statements in the body of this Agreement and
those in the Ancillary Agreements, the Exhibits, and Schedules (other than an
exception expressly set forth as such in the Schedules), the statements in the
body of this Agreement will control.

 

Section 9.8 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party; provided,
however, that prior to the Closing Date, Buyer may, without the prior written
consent of any Person, assign all or any portion of its rights under this
Agreement to one or more of its direct or indirect subsidiaries or to any of its
lenders. No assignment shall relieve the assigning party of any of its
obligations hereunder.

 

-36-

 

 

Section 9.9 No Third Party Beneficiaries. Except as provided in Section 7.4 and
ARTICLE VIII, this Agreement is for the sole benefit of the parties hereto and
their respective heirs, legal representatives, successors, and permitted
assigns, and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit, or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 9.10 Amendment and Modification; Waiver. This Agreement may only be
amended, modified, or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party hereto of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party hereto so waiving. No waiver by any party hereto shall operate or be
construed as a waiver in respect of any failure, breach, or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any right, remedy, power, or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power, or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power, or privilege.

 

Section 9.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Delaware.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE ANCILLARY AGREEMENTS OR THE CONTEMPLATED TRANSACTIONS MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS
OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK AND COUNTY
OF NEW YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY UNITED STATES CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE
OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT.
THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

-37-

 

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE ANCILLARY AGREEMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY
AGREEMENTS OR THE CONTEMPLATED TRANSACTIONS. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (ii) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
1.01(C).

 

Section 9.12 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to seek specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 9.13 Seller Party Representative; Power of Attorney.

 

(a) Each of the Seller Parties, by such Seller Party’s execution and delivery of
this Agreement, hereby appoints and constitutes Arvind Gurnani (the “Seller
Party Representative”) as such Seller Party’s true and lawful representative,
agent, and attorney-in-fact, with full power of substitution and
re-substitution, to act for and on behalf of such Seller Party for the purpose
of taking any and all actions by such Seller Party specified in or contemplated
by this Agreement, including as representative, agent, and attorney-in-fact for
such Seller Party (i) to receive all agreements, certificates, and other
documents to be delivered by Buyer at the Closing; (ii) to execute and deliver
any amendment or waiver of any provision of this Agreement pursuant to Section
9.10; (iii) to give and receive notices or service of process on behalf of such
Seller Party under this Agreement; (iv) to control the defense, compromise, or
settlement of all indemnification claims pursuant to ARTICLE VIII and to engage
in discussions, negotiations, and other dispute resolution with Buyer and any
other Buyer Indemnified Party regarding all such indemnification claims; and (v)
to receive as agent for, and on behalf of and for the benefit of, such Seller
Party any and all payments and other amounts to be remitted by Buyer to such
Seller Party hereunder or under any of the Ancillary Agreements.

 

(b) The Seller Party Representative hereby accepts his appointment as the Seller
Party Representative hereunder and agrees that it shall not be entitled to any
fee or other compensation for the performance of the Seller Party
Representative’s services hereunder.

 

-38-

 

 

(c) Any decision, act, consent or instruction of the Seller Party Representative
under this Agreement (each, an “Authorized Action”) shall constitute a decision
of each Seller Party and shall be final, binding and conclusive upon each Seller
Party, and Buyer shall be entitled to rely conclusively without inquiry or
verification upon any such Authorized Action as being the decision, act, consent
or instruction of each Seller Party. Each Seller Party agrees to pay, and to
indemnify and hold harmless, each of the Buyer Indemnified Parties from and
against any Losses which they may suffer, sustain or become subject to as the
result of any claim by any Person that an Authorized Action is not binding on,
or enforceable against any Seller Party. In addition, each Seller Party hereby
releases and discharges each of the Buyer Indemnified Parties from and against
any Losses arising out of or in connection with the Seller Party
Representative’s failure to distribute any amounts received by the Seller Party
Representative on behalf of the Seller Parties to the Seller Parties.

 

(d) The power of attorney granted hereby (i) is coupled with an interest, (ii)
shall survive and not be affected by the subsequent death, incapacity,
disability, dissolution, termination or bankruptcy, as applicable, of any Seller
Party, (iii) shall be binding upon the successors, assigns, heirs, executors,
administrators, legal representatives, and beneficiaries, as applicable, of each
of the Seller Parties, and (iv) is being relied on by Buyer in connection with
the Buyer’s willingness to enter into this Agreement and to purchase the Shares.

 

(e) Each Seller Party hereby agrees to indemnify, defend and hold harmless the
Seller Party Representative from and against any and all loss, liability, or
expense (including the reasonable fees and expenses of the Seller Party
Representative’s attorneys) arising out of or in connection with any act or
failure to act of the Seller Party Representative hereunder, except to the
extent that such loss, liability or expense is finally adjudicated to have been
primarily caused by the gross negligence or willful misconduct of the Seller
Party Representative; provided, however, that no Seller Party shall be liable
under this Section 9.13(e) in excess of such Seller Party’s Pro Rata Percentage
of the Purchase Price.

 

(f) The Seller Party Representative may resign upon not less than fifteen (15)
Business Days’ prior written notice to Buyer and the Seller Parties. The Seller
Parties, by the vote of the holders of a majority-in-interest of the Shares
collectively owned by the Seller Parties immediately prior to the Closing, may
remove the Seller Party Representative from time to time upon not less than
fifteen (15) Business Days’ prior written notice to Buyer. Any vacancy in the
position of the Seller Party Representative (whether due to resignation,
removal, or otherwise) shall be filled by another Seller Party approved by the
holders of a majority-in-interest of the Shares collectively owned by the Seller
Parties immediately prior to the Closing, and any such successor Seller Party
Representative shall be subject to the prior written consent of Buyer, which
consent shall not be unreasonably withheld, conditioned, or delayed. Any
successor Seller Party Representative shall acknowledge in writing to Buyer his,
her, or its acceptance of the appointment as the Seller Party Representative in
accordance with the terms of this Section 9.13.

 

Section 9.14 Entire Agreement. This Agreement (including the Exhibits, Schedules
and Annexes hereto) and the Ancillary Agreements constitute the entire agreement
and understanding, and supersede any and all prior and/or contemporaneous
agreements and understandings, both written and oral, among the parties hereto
with respect to the subject matter hereof.

 

Section 9.15 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail, or other means of electronic transmission shall have the same
legal effect as delivery of an original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

-39-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

COMPANY:   BUYER:         CONFUCIUS PLAZA MEDICAL LABORATORY CORP.   PROPHASE
DIAGNOSTICS, INC.           By: /s/ Arvind Gurnani   By:

/s/ Ted Karkus

Name: Arvind Gurnani   Name: Ted Karkus Title: President   Title: Chief
Executive Officer           SELLER PARTIES:               PRIDE DIAGNOSTICS LLC
                By: /s/ Arvind Gurnani       Name:

Arvind Gurnani

      Title: Managing Member                 /s/ Nelson Herrera       Nelson
Herrera               /s/ Arvind Gurnani       Arvind Gurnani               /s/
Michael Messina       Michael Messina               SELLER PARTY REPRESENTATIVE:
              /s/ Arvind Gurnani       Arvind Gurnani      

 

[Signature Page to Stock Purchase Agreement]

 

 

 

 

SCHEDULE 1.1

 

Defined Terms; References

 

“Action” means any civil, criminal or administrative action, claim, litigation,
arbitration, inquiry, audit, examination, investigation, or other proceeding of
any nature by or before any Governmental Authority (including any Tax Contest).

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Affiliated Group” means any affiliated group of corporations or other entities
that files a combined, consolidated, unitary or similar Tax Return that includes
(or was required to include) the Company, including any affiliated group within
the meaning of 1504(a) of the Code or any similar group defined under a similar
provision of applicable Law.

 

“Ancillary Agreements” means any other agreements, documents and certificates
executed and delivered by the parties hereto or thereto in connection with the
consummation of the Contemplated Transactions.

 

“Business” means the business of a full service clinical and molecular
laboratory certified by The Clinical Laboratory Improvement Amendments of 1988
and that provides (without limitation) a wide range of testing for diagnosis,
screening or evaluation of diseases and health conditions from specimens
obtained from certain states including (without limitation) New Jersey, New
York, and Pennsylvania.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by
applicable Law to be closed.

 

“Business Personnel” means the employees of, and independent contractors
providing services to, the Company.

 

“Buyer Indemnified Parties” means (a) Buyer, (b) its Affiliates and subsidiaries
(which after the Closing shall include the Company), (c) their respective
equityholders, members, partners, and Representatives, and (d) their respective
heirs, executors, successors, and permitted assigns.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.

 

 

 

 

“Confidential Information” means all trade secrets, know-how, and other
confidential or proprietary information and data of or relating to the Company
or the Business (whether or not expressly identified as confidential or
proprietary), including: (a) the Company’s business information and materials,
including financial information, books and records, business plans, business
proposals, customer and vendor contract terms and conditions, pricing and
bidding methodologies and sales data, current or prospective customer lists,
contact information, preferences, and other business information, supplier
lists, contact information, preferences, and other business information,
business partner lists, contact information, preferences and other business
information, and similar information; (b) the Company’s personnel information
and materials, including employee lists and contact information, employee
performance information, employee compensation information, recruiting sources,
contractor, and consulting information, contacts, and costs, and similar
information; (c) the Company’s information and materials relating to future
plans, including marketing strategies, pending projects and proposals,
proprietary production processes, research and development strategies, and
similar items; (d) the Company’s technical information and materials, including
computer programs, software, databases, methods, know-how, formulae,
compositions, technological data, technological prototypes, processes,
discoveries, machines, inventions, and similar items; and (e) any other
information or material that gives the Company an advantage with respect to its
competitors by virtue of not being known by those competitors.

 

“Contemplated Transactions” means the sale and purchase of the Shares and the
other transactions contemplated by this Agreement and the Ancillary Agreements.

 

“Contract” means, with respect to any Person, any contract, license, sublicense,
mortgage, purchase order, indenture, loan agreement, lease, sublease, agreement,
or instrument, or any binding commitment to enter into any of the foregoing (in
each case, whether written or oral) to which such Person is a party or by which
any of its assets are bound.

 

“Employee Benefit Plan” means all pension, profit sharing, retirement, stock
purchase, stock option, bonus, incentive compensation (including equity options
or incentives, restricted equity, equity bonus, and deferred bonus plans) and
deferred compensation plans, life, health, dental, accident or disability,
workers’ compensation, personnel policy (including vacation time, holiday pay,
bonus programs, moving expense reimbursement programs and sick leave), or other
employee welfare benefit plans (insured or self-insured), educational
assistance, pretax premium or flexible spending account plans, supplemental or
executive benefit plans, non-qualified retirement plans, severance or separation
plans, employment agreements, consulting agreements, and any other employee
benefit plans, practices, policies, or arrangements of any kind, whether written
or oral, which are currently sponsored, maintained or contributed to by the
Company or any of its Affiliates for the benefit of any of its employees
(including former employees), or under which the Company or any of its
Affiliates has any current or potential Liability (whether actual, potential or
contingent) with respect to any employee or former employee or the dependents of
any such employee or former employee, including any “employee benefit plan” (as
defined in ERISA 3(3)), whether or not such plan is subject to ERISA.

 

“Enforceability Exceptions” means (a) any applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and other similar laws relating
to or affecting creditors’ rights generally or (b) any general principles of
equity.

 

“Environmental Laws” means all Laws, common law, and related regulations
concerning public health and safety, occupational safety and health hazards,
pollution, or protection of the environment, including: all those relating to
the presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
Release, threatened Release, control, or cleanup of any Hazardous Materials,
substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, or radiation, in each case, as the foregoing
Laws have been or may be amended or supplemented and any analogous federal,
state, provincial, or local Law promulgated pursuant thereto and such other Laws
(domestic or foreign) relating to or addressing similar subject matter of any of
the foregoing or amendments to the foregoing.

 

 

 

 

“Equity Securities” means any (a) units, stock, shares, partnership interests or
other equity securities or capital interests, (b) warrants, options or other
rights to purchase or otherwise acquire any of the securities described in
clause (a) of this definition, (c) equity appreciation rights or profits
interests, and (d) obligations, evidences of Indebtedness or other securities or
interests convertible or exchangeable into any of the securities described in
clause (a), (b) or (c) of this definition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“Governmental Authority” means any federal, state, local, or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations, or orders of such organization or authority
have the force of Law), or any arbitrator, court, or tribunal of competent
jurisdiction.

 

“Hazardous Materials” means all hazardous substances, as that term is defined
under the federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic, or a pollutant or contaminant under or pursuant to any
Environmental Law, including petroleum and derivatives thereof, asbestos and
asbestos-containing materials, PCBs, perfluoroalkyl substances (PFASs), urea
formaldehyde, pesticides, herbicides, and fertilizers natural gas liquids, lead
and lead-based paints and materials, flammable, explosive, or radioactive
materials, microbial matter, biological toxins, mycotoxins, mold or mold spores,
radon, and any other agriculture chemicals.

 

“Income Tax” means any Tax based on or measured by reference to gross or net
income or receipts, and franchise, net worth, capital or other doing business
Taxes, including any interest, penalty or addition thereto, irrespective of
whether disputed.

 

“Indebtedness” means, with respect to any Person, as of any time, without
duplication, all obligations, including the outstanding principal amount of,
accrued and unpaid interest on, and other liquidated payment obligations
(including any prepayment penalties, premiums, costs, breakage, or other amounts
payable in connection with the prepayment, repayment, or retirement thereof) of
such Person consisting of or related to (a) indebtedness for borrowed money or
indebtedness issued in substitution or exchange for borrowed money, (b)
indebtedness evidenced by any note, bond, debenture, or other debt security
(including a purchase money obligation), (c) obligations under leases that are
required to be capitalized, (d) obligations for the deferred purchase price of
property, goods, or services, including any deferred purchase price Liabilities,
contingent payments, earnouts, installment payments, seller notes, promissory
notes, or similar Liabilities (including trade payables) and, for the avoidance
of doubt, in each case, whether or not contingent, (e) letters of credit
(whether drawn or undrawn), (f) all obligations under any currency or interest
rate swap, hedge, or similar agreement or arrangement (with respect to the
Company and the Business, determined as if such instrument were terminated as of
the Closing Date), (g) all Income Taxes for any Pre-Closing Period and for the
portion of any Straddle Period ending on and including the Closing Date
determined in accordance with this Agreement, and (h) guarantees of any
Liability of a third party of the type described in the foregoing clauses (a)
through (f).

 

 

 

 

“Intellectual Property Rights” means all United States and foreign intellectual
property rights and other similar proprietary rights of any kind or nature,
whether owned or held for use under license and whether registered or
unregistered, including all of the following: (a) all patents and patent
applications (including all reissues, divisions, continuations,
continuations-in-part, re-examinations, renewals, and extensions thereof); (b)
all trademarks, service marks, logos, trade dress, trade names, corporate names,
Internet domain names, and website content, including all common law rights and
all goodwill associated therewith or symbolized thereby, and all applications,
registrations and renewals in connection therewith; (c) all copyrights and
copyrightable works of authorship; (d) all rights of publicity, moral rights,
and rights of attribution and integrity; (e) all trade secrets, know-how,
discoveries, inventions, ideas, methods, processes, and other confidential or
proprietary data and information; (f) all computer software, including all
source code, object code, operating systems, databases, and documentation
relating thereto; and (g) all rights to sue or recover and retain damages, costs
and attorneys’ fees for past, present and future infringement, dilution, or
misappropriation of any of the foregoing.

 

“IRS” means the Internal Revenue Service of the United States.

 

“Law” means any federal, state, county, provincial, or local, or other foreign
law, statute, legislation, constitution, principle of common law, judicial
decision, resolution, ordinance, code, judgment, order, decree, treaty, rule,
regulation, ruling, directive, determination, charge, direction, or other
restriction of any Governmental Authority, as well as any act issued by any
competent authority in application thereof.

 

“Liability” means any liability, debt, obligation, or commitment of any nature
whatsoever (whether direct or indirect, known or unknown, accrued or unaccrued,
absolute or contingent or matured or unmatured), including any arising under any
Law, License, Action, or Contract and including any and all liabilities for
Taxes.

 

“License” means any permit, license, franchise, approval, authorization,
registration, certificate, variance, consent, or similar right required to be
obtained from, or otherwise issued by, any Governmental Authority.

 

“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
charge, claim, easement, encroachment, transfer restriction, or other
encumbrance of any kind or nature whatsoever.

 

 

 

 

“Loss” means any loss, damage, Liability, demand, Action, assessment, judgment,
deficiency, cost, penalty, fine, Tax, or other cost or expense, (including
reasonable attorney’s and accountant’s fees, costs, and expenses incurred in
investigating or defending against any Action).

 

“Ordinary Course” means the ordinary and usual course of business consistent
with past custom and practice (including using reasonable best efforts to
preserve intact relationships with customers, suppliers, and key employees) of
the Person in question.

 

“Organizational Documents” means: (a) with respect to a corporation, the
certificate or articles of incorporation and bylaws; (b) with respect to any
other entity (including any trust), each charter, certificate of formation,
partnership agreement, joint venture agreement, operating agreement, trust
agreement, and similar document, as applicable, adopted or filed in connection
with the creation, formation, or organization of such entity; and (c) any
amendment to any of the foregoing.

 

“Permitted Liens” means: (a) statutory Liens for current Taxes that are not due
and payable as of the Closing Date; and (b) with respect to the Leased Real
Property only, zoning, building or other restrictions, variances, rights of way,
easements, or other minor irregularities in title, none of which, individually
or in the aggregate, interferes in any material respect with the continued
occupancy or use or value of any of the Leased Real Property for the purpose for
which it is used as of the Closing Date.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, joint stock company, estate, labor union, Governmental
Authority, unincorporated organization, trust, association, or other entity.

 

“Pre-Closing Period” means any Taxable period ending on or before the Closing
Date.

 

“Pre-Closing Period Tax Return” means any Tax Return relating to a Pre-Closing
Period.

 

“Pre-Closing Taxes” means, without duplication, (a) any and all Taxes resulting
from any election under Section 338(h)(10) of the Code; (b) all Taxes imposed on
or payable by the Company, or for which the Company otherwise may be liable, for
any and all Pre-Closing Periods; (c) any and all Taxes imposed on or payable by
the Company, or for which the Company otherwise may be liable, by reason of
being (or ceasing to be) or having been a member of an Affiliated Group on or
prior to the Closing Date (or being included (or required to be included)) in
any Tax Return relating thereto; (d) all Liabilities of the Company for any
Taxes by reason of a Tax Sharing Agreement entered into prior to the Effective
Time or by reason of transferee or successor liability arising in respect of a
transaction undertaken prior to the Effective Time; (e) any and all Transfer
Taxes required to be paid by the Seller Party; and (f) with respect to any
Straddle Period, Taxes imposed on or payable by the Company that are allocable,
pursuant to Section 7.5(b), to the portion of such period through the close of
business on the Closing Date.

 

“Pro Rata Percentage” means, with respect to each Seller Party, the percentage
set forth opposite such Seller Party’s name (and identified as such) on Schedule
4.3(a) identifying the ownership of the Company and ownership of the Selling
Company.

 

 

 

 

“Related Party” means (a) any officer, director, or equityholder of the Company
or any Seller Party, (b) any individual related by blood, marriage, or adoption
to any individual listed in clause (a) of this definition or to any equityholder
of the Company (including the Seller Parties), or (c) any Person in which any
individual listed in clause (a) or (b) of this definition has a beneficial
interest.

 

“Release” means any spilling, leaking, emitting, discharging, depositing,
placing, escaping, leaching, dumping, or other releasing into the environment,
or as otherwise specified in the federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.

 

“Remedial Action” means any action required by any Environmental Law to
investigate, clean up, remove, treat, monitor, report, or in any other way
address any Hazardous Materials.

 

“Representative” means, with respect to any Person, such Person’s directors,
managers, officers, employees, counsel, financial advisors, accountants, agents,
and other representatives.

 

“Schedules” means the Schedules delivered by the Company, the Seller Parties,
and Buyer concurrently with the execution and delivery of this Agreement.

 

“Seller Party Indemnified Parties” means (a) any of the Seller Parties, (b)
their respective Affiliates and subsidiaries, (c) their respective
equityholders, members, partners and Representatives, and (d) their respective
heirs, executors, successors and permitted assigns. For the avoidance of doubt,
after the Closing the term “Seller Party Indemnified Parties” shall not include
the Company.

 

“Straddle Period” means any Taxable year or period beginning on or before, and
ending after, the Closing Date.

 

“Straddle Period Tax Return” means any Tax Return relating to a Straddle Period.

 

“Taxes” means (a) all federal, state, county, local, foreign, and other income,
gross receipts, sales, use, production, ad valorem, transfer, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, social security, employment, unemployment, estimated, excise,
severance, environmental, stamp, capital stock, alternative or add-on minimum,
occupation, premium, property (real or personal), unclaimed property, escheat,
real property gains, windfall profits, customs, duties, estimated, or other
taxes, fees, assessments, or charges of any kind whatsoever (including
deficiencies, penalties, additions to tax, and interest attributable thereto),
whether disputed or not; (b) any Liability for the payment of any amounts of the
type described in clause (a) of this definition for the Taxes of any other
Person pursuant to 1.1502-6 of the Treasury Regulations (or any comparable
provisions under state, local or non-U.S. Law); and (c) any Liability for the
payment of any amounts of the type described in clause (a) of this definition as
a result of any express or implied obligation to indemnify or otherwise assume
or succeed to the Liability of any other Person as a successor or transferee, by
Contract, or otherwise.

 

“Tax Returns” means all returns, reports and other documents of every nature
(including elections, declarations, disclosures, schedules, estimates, and
information returns) filed or required to be filed with any Governmental
Authority relating to Taxes.

 

 

 

 

“Taxing Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection, or other imposition of any Tax.

 

“Tax Sharing Agreement” means any Tax indemnity agreement, Tax sharing
agreement, Tax allocation agreement, or similar Contract or arrangement, whether
written or unwritten (including any such agreement, Contract, or arrangement
included in any purchase or sale agreement, merger agreement, joint venture
agreement, or other document).

 

“Transaction Expenses” means the aggregate amount of all fees, costs, expenses,
and other amounts incurred or otherwise payable by or on behalf of any of the
Seller Parties or the Company in connection with the negotiation, preparation,
execution, and delivery of this Agreement or any Ancillary Agreement or their
consummation of the Contemplated Transactions, including (a) all legal,
accounting, investment banking, and financial intermediary fees, costs, and
expenses; (b) all transaction bonuses, retention bonuses, change of control
payments, severance payments, or other bonuses or payments due or payable to
current or former directors, officers, employees, or independent contractors of
the Company as a result of or in connection with the consummation of the
Contemplated Transactions (including the employer-paid portion of all
employment, payroll or other similar Taxes payable with respect to the payments
described in this clause (b)); (c) all fees, costs, and expenses associated with
any of the Company or the Seller Parties obtaining the release and termination
of any Liens; and (d) all fees, costs, and expenses associated with any of the
Company or the Seller Parties obtaining any consents, approvals, or waivers from
any Governmental Authority or other third party required to consummate the
Contemplated Transactions.

 

“Transfer Taxes” means (a) all transfer, documentary, sales, use, excise, value
added, recording, stamp, gains, and similar Taxes imposed in connection with or
as a result of the consummation of the Contemplated Transactions, and (b) all
interest, penalties, fines, and additional amounts imposed by any Governmental
Authority with respect to such amounts.

 

“Treasury Regulations” means the final or temporary regulations that have been
issued by the United States Department of Treasury pursuant to its authority
under the Code, and any successor regulations.

 

 

 

 

Each of the following terms is defined in the Section of this Agreement set
forth opposite such term below:

 

Term   Section   Term   Section Allocation   7.5(i)(ii)   Releasees   7.4(a)
Agreed Amount   8.4(b)   Releasors   7.4(a) Agreement   Preamble   Reviewed
Financial Statements   5.4 Allocation   7.5(i)(ii)   Seller Party(ies)  
Preamble Authorized Action   Section 9.13(c)   Seller Party Representative  
9.13(a) Business Intellectual Property   5.13(a)   Shares   Recitals Buyer  
Preamble   Specified Entity   4.3(b) Claims   7.4(a)   Tax Claim Notice  
7.5(e)(i) Claimed Amount   8.4(b)   Tax Contest   7.5(e)(i) Closing   3.1   Top
Customers   5.25(a) Closing Date   3.1   Top Suppliers   5.25(b) Code Section
338(h)(10) Election   7.5(i)(i)   Third Party Claim   8.4(a) Company   Preamble
        Direct Claim   8.4(b)         Disclosing Party   7.2(b)        
Effective Time   3.1         Financial Statements   5.4         Indemnified
Party   8.4(a)         Indemnifying Party   8.4(a)         Interim Financial
Statements   5.4         Latest Balance Sheet   5.4         Latest Balance Sheet
Date   5.4         Leased Real Property   5.12(b)         Material Contracts  
5.7(a)         Company Licenses   5.10         Most Recent Fiscal Year End   5.4
        Purchase Price   2.2        

 

 

 

 



Disclosure Schedules

 

Schedule 2.2 – Purchase Price Adjustments

 

Schedule 3.2(g)(viii) – Consents, Waivers and Approvals

 

Schedule 4.2(b) – Consents, Waivers and Approvals

 

Schedule 4.3(a) – Schedule of Shareholders

 

Schedule 4.3(b) – Schedule of Investors in Competitive Business

 

Schedule 5.1(a) – Certificate of Good Standing

 

Schedule 5.1(b) – Schedule of Officers, Directors, Managers and Members

 

Schedule 5.2(b) – Consents, Waivers and Approvals

 

Schedule 5.3(a) – Schedule of Authorized Equity Securities and Holders of
Confucius Labs

 

Schedule 5.4 – Financial Statements of Confucius Labs

 

Schedule 5.6 – Schedule of Subsequent Events not in the Ordinary Course of
Business or Material Adverse Events

 

Schedule 5.7(a) – Schedule of Material Contracts

 

Schedule 5.10 – Schedule of Company Licenses

 

Schedule 5.11(a) – Restricted Rights to Company Assets or Permitted Liens

 

Schedule 5.11(c) – Real and Tangible Personal Property

 

Schedule 5.14 – Tax Compliance, Claims, Disputes or Litigation

 

Schedule 5.16(a) – Business Personnel

 

Schedule 5.16(b) – Business Personnel

 

Schedule 5.18(a) – Employee Benefit Plans

 

Schedule 5.19 – Insurance

 

Schedule 5.20 – Related Party Transaction

 

Schedule 5.22 – Bank Accounts and Authorized Signors, and Outstanding Powers of
Attorneys

 



Schedule 5.25(a) – Top Ten Customers

 

Schedule 5.25(b) – Top Ten Vendors

 



 



 